







Dime Community Bancshares, Inc.


2004 Stock Incentive Plan
































Adopted March 18, 2004
Effective as of May 20, 2004



 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


DIME COMMUNITY BANCSHARES, INC.
2004 STOCK INCENTIVE PLAN 


Article I


Purpose


Section 1.1 General Purpose of the Plan. The purpose of the Plan is to promote
the growth and profitability of Dime Community Bancshares, Inc., by providing
certain directors, key officers and employees of Dime Community Bancshares, Inc.
and its Parents and Subsidiaries with an incentive to achieve corporate
objectives and by attracting and retaining individuals of outstanding competence
through a participation interest in the performance of Common Stock of Dime
Community Bancshares, Inc.




Article II


Definitions


The following definitions shall apply for the purposes of this Plan, unless a
different meaning is plainly indicated by the context:


Section 2.1 Award Notice means, with respect to a particular Restricted Stock
Award, a written instrument evidencing the Restricted Stock Award and
establishing the terms and conditions thereof.


Section 2.2 Bank means The Dime Savings Bank of Williamsburgh, a federally
chartered savings institution, and any successor thereto.


Section 2.3 Beneficiary means the Person designated by an Eligible Individual to
receive any Shares subject to a Restricted Stock Award made to such Eligible
Individual that become distributable, or to have the right to exercise any
Options or Stock Appreciation Rights granted to such Eligible Individual that
are exercisable, following the Eligible Individual’s death.




Section 2.4 Board means the Board of Directors of the Company.


Section 2.5 Career Service Award means, in the case of any Recipient, a
Restricted Stock Award described in section 6.4.


Section 2.6 Change in Control means any of the following events:


(a) the occurrence of any event (other than an event described in section
2.6(c)(i)) upon which any “person” (as such term is used in sections 13(d) and
14(d) of the Exchange Act), other than (A) a trustee or other fiduciary holding
securities under an employee benefit plan maintained for the benefit of
employees of the Company; (B) a corporation owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company; or (C) any group constituting a person in
which employees of the Company are substantial members, becomes the “beneficial
owner” (as defined in Rule 13d-3 promulgated under the Exchange Act), directly
or indirectly, of securities issued by the Company representing 25% or more of
the combined voting power of all of the Company’s then outstanding securities;
or


(b) the occurrence of any event upon which the individuals who on the date the
Plan is adopted are members of the Board, together with individuals whose
election by the Board or nomination for election by the Company’s stockholders
was approved by the affirmative vote of at least two-thirds of the members of
the Board then in office who were either members of the Board on the date this
Plan is adopted or whose nomination or election was previously so approved,
cease for any reason to constitute a majority of the members of the Board, but
excluding, for this purpose, any such individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of directors of the Company; or


(c) the shareholders of the Company approve either:


(i) a merger or consolidation of the Company with any other corporation, other
than a merger or consolidation following which both of the following conditions
are satisfied:


(A) either (I) the members of the Board of the Company immediately prior to such
merger or consolidation constitute at least a majority of the members of the
governing body of the institution resulting from such merger or consolidation;
or (II) the shareholders of the Company own securities of the institution
resulting from such merger or consolidation representing 80% or more of the
combined voting power of all such securities of the resulting institution then
outstanding in substantially the same proportions as their ownership of voting
securities of the Company immediately before such merger or consolidation; and


(B) the entity which results from such merger or consolidation expressly agrees
in writing to assume and perform the Company’s obligations under the Plan; or


(ii) a plan of complete liquidation of the Company or an agreement for the sale
or disposition by the Company of all or substantially all of its assets; and


(d) any event that would be described in section 2.6(a), (b) or (c) if the
“Bank” were substituted for the “Company” therein.


Section 2.7 Code means the Internal Revenue Code of 1986 (including the
corresponding provisions of any succeeding law).


Section 2.8 Committee means the Committee described in section 4.1.


Section 2.9 Company means Dime Community Bancshares, Inc., a corporation
organized and existing under the laws of the State of Delaware, and any
successor thereto.


Section 2.10 Covered Employee means, for any taxable year of the Company, a
person who is, or who the Committee determines is reasonably likely to be, a
“covered employee” (within the meaning of section 162(m) of the Code).


Section 2.11 Disability means a condition of incapacity, mental or physical, for
the performance of services which the Committee determines, on the basis of
competent medical evidence, is likely to be permanent, to continue for an
indefinite period of at least one hundred eighty (180) days, or to result in
death.


Section 2.12 Disinterested Board Member  means a member of the Board who: (a) is
not a current employee of the Company or a subsidiary, (b) is not a former
employee of the Company who receives compensation for prior services (other than
benefits under a tax-qualified retirement plan) during the taxable year, (c) has
not been an officer of the Company, (d) does not receive remuneration from the
Company or a subsidiary, either directly or indirectly, in any capacity other
than as a director except in an amount for which disclosure would not be
required pursuant to Item 404(a) of the proxy solicitation rules of the
Securities and Exchange Commission and (e) does not possess an interest in any
other transaction, and is not engaged in a business relationship, for which
disclosure would be required pursuant to Items 404(a) or (b) of the proxy
solicitation rules of the Securities and Exchange Commission. The term
Disinterested Board Member shall be interpreted in such manner as shall be
necessary to conform to the requirements of section 162(m) of the Code, Rule
16b-3 promulgated under the Exchange Act and the corporate governance standards
imposed on compensation committees under the listing requirements imposed by any
national securities exchange on which the Company lists or seeks to list Shares.


Section 2.13 Early Retirement means, in the case of any Recipient, termination
of all Service for the Employers at or after attainment of age 55 and the
completion of at least ten consecutive years of Service to the Employers.


Section 2.14 Earliest Exercise Date means, with respect to an Option, the
earliest date on which the Option may be exercised. The Earliest Exercise Date
may, but need not, be the same as the Option’s Vesting Date.


Section 2.15 Effective Date means May 20, 2004.


Section 2.16 Eligible Employee means any employee of the Company, or of a Parent
or Subsidiary, whom the Committee may determine to be a key officer or employee
and select to receive a Restricted Stock Award or a grant of an Option or Stock
Appreciation Right pursuant to the Plan.


Section 2.17 Eligible Individual means: (a) any Eligible Employee; and (b) any
non-employee director of the Company or a Parent or Subsidiary.


Section 2.18 Employer means the Company, the Bank and any successor thereto and,
with the prior approval of the Board, and subject to such terms and conditions
as may be imposed by the Board, any other savings bank, savings and loan
association, bank, corporation, financial institution or other business
organization or institution. With respect to any Eligible Individual, the
Employer shall mean the entity which employs such person or upon whose board of
directors such person serves.


Section 2.19 Exchange Act means the Securities Exchange Act of 1934, as amended.


Section 2.20 Exercise Period means the period during which an Option or Stock
Appreciation Right may be exercised.


Section 2.21 Exercise Price means the price per Share at which Shares subject to
an Option may be purchased upon exercise of the Option and on the basis of which
the cash payment due upon exercise of a Stock Appreciation Right is computed.


Section 2.22 Fair Market Value means, with respect to a Share on a specified
date:


(a) the final reported sales price on the date in question (or if there is no
reported sale on such date, on the last preceding date on which any reported
sale occurred) as reported in the principal consolidated reporting system with
respect to securities listed or admitted to trading on the principal United
States securities exchange on which the Shares are listed or admitted to
trading, as of the close of the market in New York City and without regard to
after-hours trading activity; or


(b) if the Shares are not listed or admitted to trading on any such exchange,
the closing bid quotation with respect to a Share on such date, as of the close
of the market in New York City and without regard to after-hours trading
activity, on the National Association of Securities Dealers Automated Quotations
System, or, if no such quotation is provided, on another similar system,
selected by the Committee, then in use; or


(c) if sections 2.22(a) and (b) are not applicable, the fair market value of a
Share as the Committee may determine.


Section 2.23 Family Member means, with respect to any Eligible Individual: (a)
any of the Eligible Individual’s children, stepchildren, grandchildren, parents,
stepparents, grandparents, spouses, former spouses, siblings, nieces, nephews,
mothers-in-law, fathers-in-law, sons-in-law, daughters-in-law, brothers-in-law
or sisters-in-law, including relationships created by adoption; (b) any natural
person sharing the Eligible Individual’s household (other than as a tenant or
employee, directly or indirectly, of the Eligible Individual); (c) a trust in
which any combination of the Eligible Individual and Persons described in
section 2.23(a) and (b) own more than fifty percent (50%) of the beneficial
interests; (d) a foundation in which any combination of the Eligible Individual
and Persons described in sections 2.23(a) and (b) control management of the
assets; or (e) any other corporation, partnership, limited liability company or
other entity in which any combination of the Eligible Individual and Persons
described in sections 2.23(a) and (b) control more than fifty percent (50%) of
the voting interests.


Section 2.24 Incentive Stock Option means a right to purchase Shares that is
granted to an Eligible Employee pursuant to section 5.1, that is designated by
the Committee to be an Incentive Stock Option and that is intended to satisfy
the requirements of section 422 of the Code.


Section 2.25 Non-Qualified Stock Option means a right to purchase Shares that is
either (a) granted to an Eligible Individual who is not an Eligible Employee or
(b) granted to an Eligible Employee and either (i) is not designated by the
Committee to be an Incentive Stock Option, or (ii) does not satisfy the
requirements of section 422 of the Code.


Section 2.26 Option means either an Incentive Stock Option or a Non-Qualified
Stock Option.


Section 2.27 Option Agreement means a written instrument evidencing an Option
granted under the Plan.


Section 2.28 Option Holder means, at any relevant time with respect to an
Option, the person having the right to exercise the Option.
 
Section 2.29 Parent means any entity, whether or not incorporated, in an
unbroken chain of entities ending with the Company where each entity other than
the first entity in the unbroken chain owns stock or other equity interests in
one of the other entities in the unbroken chain possessing fifty percent (50%)
or more of the combined voting power of all of the other entity’s outstanding
stock or other interests that vote generally in the election of the other
entity’s directors or other governing body.


Section 2.30 Performance Goal means, with respect to any Performance-Based
Restricted Stock Award, the performance goal or performance goal(s) established
pursuant to section 6.3(a), the attainment of which is a condition of vesting of
the Performance-Based Restricted Stock Award.


Section 2.31 Performance Measurement Period means, with respect to any
Performance Goal, the period of time over which attainment of the Performance
Goal is measured.


Section 2.32 Performance-Based Restricted Stock Award means a Restricted Stock
Award to which section 6.3 is applicable.


Section 2.33 Permitted Transferee means, with respect any Recipient, a Family
Member of the Recipient to whom an Option has been transferred in accordance
with section 5.8.


Section 2.34 Person means an individual, a corporation, a partnership, a limited
liability company, an association, a joint-stock company, a trust, an estate, an
unincorporated organization and any other business organization or institution.


Section 2.35 Plan means the Dime Community Bancshares, Inc. 2004 Stock Incentive
Plan, as amended from time to time.


Section 2.36 Recipient means the person to whom an Option or Stock Appreciation
Right is granted or a Restricted Stock Award is made.


Section 2.37 Restricted Stock Award means an award of Shares pursuant to Article
VI.


Section 2.38 Retirement  means: (a) termination of Service with the Employer in
all capacities at or after attaining age 65 or (b) Early Retirement. No
termination of Service shall be deemed a Retirement unless the terminating
individual enters into a retirement agreement with the Employer, in form and
substance satisfactory to the Committee, pursuant to which he agrees to provide
limited transition services to the Employer on a consulting basis and/or abide
by non-competition, confidentiality, non-derogation and non-disturbance
covenants prescribed by the Committee for a fixed period specified by the
Committee not to exceed two years.


Section 2.39 SAR Agreement means a written instrument evidencing a Stock
Appreciation Right granted under the Plan.


Section 2.40 Service means, unless the Committee provides otherwise in an Option
Agreement or SAR Agreement or Restricted Stock Award Notice, service in any
capacity as a common-law employee, consultant or non-employee director to the
Company or a Parent or Subsidiary.


Section 2.41 Share means a share of Common Stock, par value $.01 per share, of
the Dime Community Bancshares, Inc.


Section 2.42 Stock Appreciation Right means the right upon exercise to receive,
in cash or Shares, the amount equal to the excess (if any) of (a) the Fair
Market Value of a Share on the date of exercise over (b) the Exercise Price.


Section 2.43 Subsidiary means any entity, whether or not incorporated, in an
unbroken chain of entities beginning with the Company where each entity other
than the last entity in the unbroken chain owns stock or other equity interests
in one of the other entities in the unbroken chain possessing fifty percent
(50%) or more of the combined voting power of all of the other entity’s
outstanding stock or other interests that vote generally in the election of the
other entity’s directors or other governing body.


Section 2.44 Termination for Cause means one of the following:


(a) for an Eligible Individual who is not an officer or employee of any bank or
savings institution regulated by the Office of Thrift Supervision, termination
of employment with the Employer upon the occurrence of any of the following:


(i) the employee intentionally engages in dishonest conduct in connection with
his performance of services for the Employer resulting in his conviction of or
plea of guilty or nolo contendere to a felony;
 
(ii) the employee is convicted of, or pleads guilty or nolo contendere to, a
felony or any crime involving moral turpitude;
 
(iii) the employee willfully fails or refuses to perform his duties under any
employment or retention agreement and fails to cure such breach within sixty
(60) days following written notice thereof from the Employer;
 
(iv) the employee breaches his fiduciary duties to the Employer for personal
profit; or
 
(v) the employee’s willful breach or violation of any law, rule or regulation
(other than traffic violations or similar offenses), or final cease and desist
order in connection with his performance of services for the Employer;
 
(b) for an Eligible Individual who is an officer or employee of a bank or
savings institution regulated by the Office of Thrift Supervision, termination
of employment for personal dishonesty, incompetence, willful misconduct, breach
of fiduciary duty involving personal profit, intentional failure to perform
stated duties, willful violation of any law, rule or regulation (other than
traffic violations or similar offenses) or final cease and desist order, or for
any reason constituting cause for termination under any written employment
agreement between the Employer and such Eligible Employee, in each case as
measured against standards generally prevailing at the relevant time in the
savings and community banking industry; provided, however, that such individual
shall not be deemed to have been discharged for cause unless and until he shall
have received a written notice of termination from the Board, which notice shall
be given to such individual not later than five (5) business days after the
board of directors of the Employer adopts, and shall be accompanied by, a
resolution duly approved by affirmative vote of a majority of the entire board
of directors of the Employer at a meeting called and held for such purpose
(which meeting shall be held not less than fifteen (15) days nor more than
thirty (30) days after notice to the individual), at which meeting there shall
be a reasonable opportunity for the individual to make oral and written
presentations to the members of the board of directors of the Employer, on his
own behalf, or through a representative, who may be his legal counsel, to refute
the grounds for the proposed determination) finding that in the good faith
opinion of the board of directors of the Employer grounds exist for discharging
the individual for cause;


(c) for an Eligible Individual who is a non-employee director, removal for cause
under the terms of the laws or any law rule or regulation applicable to the
entity upon whose board of directors the individual serves as a non-employee
director.


Section 2.45 Vesting Date means the date on which an Option, Stock Appreciation
Right, Restricted Stock Award, or Shares acquired upon exercise of an Option
cease to be forfeitable upon termination of the Recipient’s Service.


Article III


Available Shares


Section 3.1 Shares Available under the Plan.


Subject to section 9.3, the maximum aggregate number of Shares which may be
issued for Restricted Stock Awards and upon the exercise of Options and Stock
Appreciation Rights shall be 1,496,300 Shares.


Section 3.2 Shares Available for Options.


Subject to section 9.3, the maximum aggregate number of Shares which may be
issued upon exercise of Options shall be 1,496,300 shares, and the maximum
aggregate number of Options which may be granted to any one individual in any
calendar year shall be 250,000 Options.


Section 3.3 Shares Available for Restricted Stock Awards.


Subject to section 9.3, the maximum number of Shares which may be issued as
Restricted Stock Awards under the Plan shall be 374,075 Shares and the maximum
aggregate number of Shares which may be granted as Restricted Stock Awards to
any one individual in any calendar year shall be 60,000 Shares.


Section 3.4 Shares Available for Stock Appreciation Right


Subject to section 9.3, the maximum aggregate number of Shares which may be
issued upon exercise of Stock Appreciation Rights shall be 1,496,300 and the
maximum aggregate number of Stock Appreciation Rights which may be granted under
the Plan and to any one individual in any calendar year shall be 250,000 Stock
Appreciation Rights.


Article IV


Administration


Section 4.1 Committee.


(a) Subject to section 4.1(b), the Plan shall be administered by the members of
the Compensation Committee of Dime Community Bancshares, Inc. who are
Disinterested Board Members. If the Committee consists of fewer than two
Disinterested Board Members, then the Board shall appoint to the Committee such
additional Disinterested Board Members as shall be necessary to provide for a
Committee consisting of at least two Disinterested Board Members.


(b) The Board may, in its discretion, take any action and exercise any power,
privilege or discretion conferred on the Committee under the Plan with the same
force and effect under the Plan as if done or exercised by the Committee.


(c) No member of the Committee on the Board shall participate in any action
taken by such body under the Plan if he or she is personally affected thereby,
unless all members of the Committee or Board, as applicable, are similarly
affected.


Section 4.2 Committee Action.


The Committee shall hold such meetings, and may make such administrative rules
and regulations, as it may deem proper. A majority of the members of the
Committee shall constitute a quorum, and the action of a majority of the members
of the Committee present at a meeting at which a quorum is present, as well as
actions taken pursuant to the unanimous written consent of all of the members of
the Committee without holding a meeting, shall be deemed to be actions of the
Committee. All actions of the Committee shall be final and conclusive and shall
be binding upon the Company and all other interested parties. Any Person dealing
with the Committee shall be fully protected in relying upon any written notice,
instruction, direction or other communication signed by the Secretary of the
Committee and one member of the Committee, by two members of the Committee or by
a representative of the Committee authorized to sign the same in its behalf.


Section 4.3 Committee Responsibilities.


Subject to the terms and conditions of the Plan and such limitations as may be
imposed by the Board, the Committee shall be responsible for the overall
management and administration of the Plan and shall have such authority as shall
be necessary or appropriate in order to carry out its responsibilities,
including, without limitation, the authority:


(a) to interpret and construe the Plan, and to determine all questions that may
arise under the Plan as to eligibility for participation in the Plan, the number
of Shares subject to the Restricted Stock Awards, Stock Appreciation Rights or
Options, if any, to be granted, and the terms and conditions thereof;


(b) with the consent of the Recipient or Beneficiary, as applicable, amend or
modify the terms of any outstanding Option, Stock Appreciation Right or
Restricted Stock Award or accelerate or defer the Vesting Date or Earliest
Exercise Date thereof;


(c) to adopt rules and regulations and to prescribe forms for the operation and
administration of the Plan; and


(d) to take any other action not inconsistent with the provisions of the Plan
that it may deem necessary or appropriate.


All decisions, determinations and other actions of the Committee made or taken
in accordance with the terms of the Plan shall be final and conclusive and
binding upon all parties having an interest therein.


Article V


Stock Options


Section 5.1 Grant of Options.


(a) Subject to the limitations of the Plan, the Committee may, in its
discretion, grant to an Eligible Individual an Option to purchase Shares. An
Option for an Eligible Employee must be designated as either an Incentive Stock
Option or a Non-Qualified Stock Option and, if not designated as either, shall
be a Non-Qualified Stock Option. An Option for an Eligible Individual who is not
an Eligible Employee shall be a Non-Qualified Stock Option.


(b) Any Option granted under this section 5.1 shall be evidenced by a written
agreement which shall:


(i) specify the number of Shares covered by the Option determined in accordance
with section 5.2;


(ii)  specify the Exercise Price, determined in accordance with section 5.3, for
the Shares subject to the Option;


(iii) specify the Earliest Exercise Date and the Exercise Period determined in
accordance with section 5.4;


(iv) specify the Vesting Date determined in accordance with section 5.5;


(v) set forth specifically or incorporate by reference the applicable provisions
of the Plan; and


(vi) contain such other terms and conditions not inconsistent with the Plan as
the Committee may, in its discretion, prescribe with respect to an Option
granted to an Eligible Individual.


Section 5.2 Size of Option.


Subject to section 3.2 and such limitations as the Board may from time to time
impose, the number of Shares as to which an Eligible Individual may be granted
Options shall be determined by the Committee, in its discretion.


Section 5.3 Exercise Price.


The price per Share at which an Option may be exercised shall be determined by
the Committee, in its discretion, provided, however, that the Exercise Price
shall not be less than the Fair Market Value of a Share on the date on which the
Option is granted.


Section 5.4 Exercise Period; Earliest Exercise Date.


(a) Subject to section 5.4(b), the Exercise Period during which an Option may be
exercised shall commence on the Earliest Exercise Date specified by the
Committee in the Option Agreement (or, if no Earliest Exercise Date is specified
in the Option Agreement, on the Vesting Date). It shall expire on the date
specified in the Option Agreement (and in any event no later than the tenth
anniversary of the date of grant) or, if no date is specified, on the earliest
of:


(i) the date and time when the Recipient terminates Service for any reason other
than the Recipient's death, Disability or discharge that is not a Termination
for Cause; and


(ii) the last day of the three-month period that begins on the date and time
when the Recipient terminates Service due to discharge that is not a Termination
for Cause;


(iii)  the last day of the one-year period that begins on the date and time when
the Recipient terminates Service due to the Recipient's death or Disability; and


(iv) the last day of the five-year period commencing on the date on which the
Option was granted.


A Recipient’s termination of Service prior to the Earliest Exercise Date of an
Option shall, unless otherwise provided in the Option Agreement, result in the
Option being canceled without consideration at the close of business on the last
day of Service. An Option that remains unexercised at the close of business on
the last day of the Exercise Period (including but not limited to an Option
whose Earliest Exercise Date has not occurred) shall be canceled without
consideration at the close of business on the last day of the Exercise Period.


(b) Unless otherwise determined by the Committee and specified in the Option
Agreement:


(i) if a Change in Control occurs while an Option is outstanding and on or
before its scheduled expiration date, then for purposes of exercising vested
Options, the date on which the Exercise Period expires shall be extended to the
earliest to occur of: (A) tenth (10th) anniversary of the date the Option was
granted; and (B) the third (3rd) anniversary of the date of the Change in
Control; or any later date determined under section 5.4(b)(ii) or (iii);


(ii) if a Change in Control occurs while an Option is outstanding and on or
before its Earliest Exercise Date, then solely for the purpose of measuring the
Exercise Period (but not for purposes of vesting), the Recipient of the Option
shall be deemed to continue in Service through the applicable Earliest Exercise
Date, and the date on which the Exercise Period expires shall be extended to the
earliest to occur of: (A) the tenth (10th) anniversary of the date the Option
was granted; (B) the third (3rd) anniversary of the date of the Change in
Control; and (C) ninety (90) days after the Earliest Exercise Date; or any later
date determined under section 5.4(b)(i) or (iii);


(iii) if, on the date an Option is otherwise scheduled to expire, the holder of
the Option may not then exercise the Option or sell Shares on a national
securities exchange without violating applicable federal, state or local
securities laws or the terms of a securities trading blackout (including but not
limited to a blackout period established under the Company’s securities trading
policy or a contractual lockup in connection with a securities offering or other
transaction involving the Company), the date on which the Exercise Period
expires shall be extended to the earliest to occur of: (A) the tenth (10th)
anniversary of the date the Option was granted; and (B) ninety (90) days after
the last day of the securities trading blackout; or any later date determined
under section 5.4(b)(i) or (ii); and


(iv) the Earliest Exercise Date (but not the Vesting Date) of any Option
outstanding on the date of the Recipient’s termination of Service due to death
or Disability shall be accelerated to the date of such termination of Service
provided that the Recipient of such Option remained in continuous Service during
the period beginning on the date the Option is granted and ending on the date of
termination of Service.


Section 5.5 Vesting Date.


(a) Subject to section 5.5(b), the Vesting Date for each Option granted under
the Plan shall be the date determined by the Committee and specified in the
Option Agreement. If no provision for vesting is made in the Option Agreement,
the Vesting Date shall be:


(i) the first anniversary of the date of grant, as to 25% of the Shares subject
to the Option as of the date of grant;
 
(ii) the second anniversary of the date of grant, as to an additional 25% of the
Shares subject to the Option as of the date of grant;
 
(iii) the third anniversary of the date of grant, as to an additional 25% of the
Shares subject to the Option as of the date of grant;
 
(iv) the fourth anniversary of the date of grant, as to any remaining balance of
the Shares subject to the Option as of the date of grant;
 
(vi) in the event of the Recipient's termination of Service due to the
Recipient's Death or Disability, the date of termination of Service, as to any
Options otherwise scheduled to vest during the period of six months beginning on
the date of termination.


Failure of a Recipient to remain in continuous Service during the period
beginning on the date an Option is granted and ending on the Option’s Vesting
Date shall result in a cancellation of the Option without consideration at the
earliest date and time at which the Recipient is not in continuous Service.


(b) Except to the extent that an applicable Option Agreement expressly provides
otherwise, each Option granted to an Eligible Employee that is outstanding under
the Plan on the date on which a Change of Control occurs shall, on such date, be
100% vested and exercisable.


Section 5.6 Additional Restrictions on Incentive Stock Options.


An Option granted to an Eligible Employee designated by the Committee to be an
Incentive Stock Option shall be subject to the following provisions:
 
(a) If, for any calendar year, the sum of (i) plus (ii) exceeds $100,000, where
(i) equals the Fair Market Value (determined as of the date of the grant) of
Shares subject to an Option intended to be an Incentive Stock Option which first
become available for purchase during such calendar year, and (ii) equals the
Fair Market Value (determined as of the date of grant) of Shares subject to any
other options intended to be Incentive Stock Options and previously granted to
the same Eligible Employee which first become exercisable in such calendar year,
then that number of Shares optioned which causes the sum of (i) and (ii) to
exceed $100,000 shall be deemed to be Shares optioned pursuant to a
Non-Qualified Stock Option or Non-Qualified Stock Options, with the same terms
as the Option or Options intended to be an Incentive Stock Option;


(b) The Exercise Price of an Incentive Stock Option granted to an Eligible
Employee who, at the time the Option is granted, owns Shares comprising more
than 10% of the total combined voting power of all classes of stock of the
Company shall not be less than 110% of the Fair Market Value of a Share, and if
an Option designated as an Incentive Stock Option shall be granted at an
Exercise Price that does not satisfy this requirement, the designated Exercise
Price shall be observed and the Option shall be treated as a Non-Qualified Stock
Option;


(c) The Exercise Period of an Incentive Stock Option granted to an Eligible
Employee who, at the time the Option is granted, owns Shares comprising more
than 10% of the total combined voting power of all classes of stock of the
Company, shall expire no later than the fifth anniversary of the date on which
the Option was granted, and if an Option designated as an Incentive Stock Option
shall be granted for an Exercise Period that does not satisfy this requirement,
the designated Exercise Period shall be observed and the Option shall be treated
as a Non-Qualified Stock Option;


(d) An Incentive Stock Option that is exercised during its designated Exercise
Period but more than:


(i) three (3) months after the termination of employment with the Company and
all of its Parents and Subsidiaries (other than on account of disability within
the meaning of section 22(e)(3) of the Code or death of the Eligible Employee to
whom it was granted); or


(ii) one (1) year after such individual’s termination of employment with the
Company, a parent or a subsidiary due to disability (within the meaning of
section 22(e)(3) of the Code) or death;


may be exercised in accordance with the terms of the Option but shall at the
time of exercise be treated as a Non-Qualified Stock Option; and


(e) Except with the prior written approval of the Committee, no individual shall
dispose of Shares acquired pursuant to the exercise of an Incentive Stock Option
until after the later of (i) the second anniversary of the date on which the
Incentive Stock Option was granted, or (ii) the first anniversary of the date on
which the Shares were acquired.


Section 5.7 Method of Exercise.


(a) Subject to the limitations of the Plan and the Option Agreement, an Option
Holder may, at any time after the Earliest Exercise Date and during the Exercise
Period, exercise his or her right to purchase all or any part of the Shares to
which the Option relates; provided, however, that the minimum number of Shares
which may be purchased at any time shall be 100, or, if less, the total number
of Shares relating to the Option which remain unpurchased. An Option Holder
shall exercise an Option to purchase Shares by:


(i) giving written notice to the Committee, in such form and manner as the
Committee may prescribe, of his intent to exercise the Option;


(ii) delivering to the Committee full payment, consistent with section 5.7(b),
for the Shares as to which the Option is to be exercised; and


(iii) satisfying such other conditions as may be prescribed in the Option
Agreement.


(b) The Exercise Price of Shares to be purchased upon exercise of any Option
shall be paid in full:


(i) in cash (by certified or bank check or such other instrument as the Company
may accept); or


(ii) if and to the extent permitted by the Committee, in the form of Shares
already owned by the Option holder for a period of more than six (6) months as
of the exercise date and having an aggregate Fair Market Value on the date the
Option is exercised equal to the aggregate Exercise Price to be paid; or


(iii) by a combination thereof.


If permitted by the Committee, payment for any Shares to be purchased upon
exercise of an Option may also be made by delivering a properly executed
exercise notice to the Company, together with a copy of irrevocable instructions
to a broker to deliver promptly to the Company the amount of sale or loan
proceeds to pay the purchase price and applicable tax withholding amounts (if
any), in which event the Shares acquired shall be delivered to the broker
promptly following receipt of payment.


(c) When the requirements of section 5.7(a) and (b) have been satisfied, the
Committee shall take such action as is necessary to cause the issuance of a
stock certificate evidencing the Option holder’s ownership of such Shares. The
Person exercising the Option shall have no right to vote or to receive
dividends, nor have any other rights with respect to the Shares, prior to the
date as of which such Shares are transferred to such Person on the stock
transfer records of the Company, and no adjustments shall be made for any
dividends or other rights for which the record date is prior to the date as of
which such transfer is effected, except as may be required under section 8.3.


Section 5.8 Limitations on Options
(a) An Option by its terms shall not be transferable by any Option Holder,
except that (i) a Recipient may transfer a Non-Qualified Stock Option to the
Recipient’s Family Members during his lifetime; and (b) any Option Holder may
transfer Options remaining unexercised at his death to a Beneficiary or by will
or by the laws of descent and distribution. Any permitted transfer to Family
Members shall be effected by written notice to the Company given in such form
and manner as the Committee may prescribe and shall be recognized only if such
notice is received by the Company prior to the death of the person giving it.
Thereafter, the Permitted Transferee shall have, with respect to such Option,
all of the rights, privileges and obligations which would attach thereunder to
the Recipient except the right to transfer the Option to Family Members. If a
privilege of the Option depends on the life, Service, employment or other status
of the transferor, such privilege of the Option for the transferee shall
continue to depend on the life, Service, employment or other status of the
transferor. The Committee shall have full and exclusive authority to interpret
and apply the provisions of this Plan to transferees to the extent not
specifically described herein.


(b) The Company’s obligation to deliver Shares with respect to an Option shall,
if the Committee so requests, be conditioned upon the receipt of a
representation as to the investment intention of the Option holder to whom such
Shares are to be delivered, in such form as the Committee shall determine to be
necessary or advisable to comply with the provisions of applicable federal,
state or local law. It may be provided that any such representation shall become
inoperative upon a registration of the Shares or upon the occurrence of any
other event eliminating the necessity of such representation. The Company shall
not be required to deliver any Shares under the Plan prior to (i) the admission
of such Shares to listing on any stock exchange on which Shares may then be
listed, or (ii) the completion of such registration or other qualification under
any state or federal law, rule or regulation as the Committee shall determine to
be necessary or advisable.


(c) An Option holder may designate a Beneficiary to receive any Options that may
be exercised after his death. Such designation (and any change or revocation of
such designation) shall be made in writing in the form and manner prescribed by
the Committee. In the event that the designated Beneficiary dies prior to the
Option holder, or in the event that no Beneficiary has been designated, any
Options that may be exercised following the Option holder’s death shall be
transferred to the executor or administrator of the Option holder’s estate, or
if no such executor or administrator is appointed within such time as the
Committee, in its sole discretion, shall deem reasonable, to such one or more of
the spouse and descendants and blood relatives of such deceased person as the
Committee may select. If the Option holder and his Beneficiary shall die in
circumstances that cause the Committee, in its discretion, to be uncertain which
shall have been the first to die, the Option holder shall be deemed to have
survived the beneficiary.


Article VI


Restricted Stock Awards


Section 6.1 In General.


(a) Each Restricted Stock Award shall be evidenced by an Award Notice issued by
the Committee to the Eligible Individual, which notice shall:


(i) specify the number of Shares covered by the Restricted Stock Award;


(ii) specify the amount (if any) which the Recipient shall be required to pay to
the Company in consideration for the issuance of such Shares (which shall in no
event be less than the minimum amount required for such Shares to be validly
issued, fully paid and nonassessable under applicable law);


(iii) specify whether the Restricted Stock Award is a Performance-Based Award
and, if it is, the applicable Performance Goal or Performance Goals;


(iv) specify whether the Restricted Stock Award is a Career Service Award; and 
 
(iv) specify the date of grant of the Restricted Stock Award; and


(v) specify the Vesting Date for the Restricted Stock Award;


and contain such other terms and conditions not inconsistent with the Plan as
the Committee may, in its discretion, prescribe.


(b) All Restricted Stock Awards shall be in the form of issued and outstanding
Shares that shall be either:


(i) registered in the name of the Committee or other trustee or custodian for
the benefit of the Recipient and held by the Committee pending the vesting or
forfeiture of the Restricted Stock Award;


(ii) registered in the name of Recipient and held by the Committee, together
with a stock power executed by the Recipient in favor of the Committee, pending
the vesting or forfeiture of the Restricted Stock Award; or


(iii) registered in the name of and delivered to the Recipient.


In any event, the certificates evidencing the Shares shall at all times prior to
the applicable Vesting date bear the following legend:


The Common Stock evidenced hereby is subject to the terms of Restricted Stock
Award Notice between Dime Community Bancshares, Inc. and [Name of Recipient]
dated [Date] made pursuant to the terms of the Dime Community Bancshares, Inc.
2004 Omnibus Stock Incentive Plan, copies of which are on file at the executive
offices of Dime Community Bancshares, Inc., and may not be sold, encumbered,
hypothecated or otherwise transferred except in accordance with the terms of
such Plan and Agreement.


or such other restrictive legend as the Committee, in its discretion, may
specify.


(c) An Award by its terms shall not be transferable by the Eligible Individual
other than by will or by the laws of descent and distribution, and the Shares
granted pursuant to such Award shall be distributable, during the lifetime of
the Recipient, only to the Recipient.


Section 6.2 Vesting Date.


(a) The Vesting Date for each Restricted Stock Award that is not a Career
Service Award shall be determined by the Committee and specified in the Award
Notice and, if no date is specified in the Award Notice, shall be the first
anniversary of the date of grant as to 25% of the Shares; the second anniversary
of the date of grant as to an additional 25% of the Shares; the third
anniversary of the date of grant as to an additional 25% of the Shares; and the
fourth anniversary of the date of grant as to the remaining balance of the
Shares.


(b) Unless otherwise determined by the Committee and specified in the Award
Notice for a Restricted Stock Award that is not a Career Service Award:


(i) if the Recipient of a Restricted Stock Award terminates Service prior to the
Vesting Date for any reason other than death or Disability, any unvested Shares
shall be forfeited without consideration (other than a refund to the Recipient
of an amount equal to the lesser of the amount (if any) paid by the Recipient
for the Shares being forfeited upon their issuance and the Fair Market Value of
such Shares on the date of forfeiture);


(ii) if the Recipient of a Restricted Stock Award terminates Service prior to
the Vesting Date on account of death or Disability, any unvested Shares that
were scheduled to vest during the six-month period beginning on the date of
termination shall become vested on the date of termination of Service; and


(iii) if a Change in Control occurs prior to the Vesting Date of a Restricted
Stock Award that is outstanding on the date of the Change in Control, the
Vesting Date shall be accelerated to the date of the Change in Control.


Section 6.3 Performance Based Restricted Stock Awards.


(a) At the time it grants a Performance-Based Restricted Stock Award, the
Committee shall establish one or more Performance Goals, the attainment of which
shall be a condition of the Recipient’s right to retain the related Shares. The
Performance Goals shall be selected from among the following:


(i)
Earnings per common share
(ii)
Net income
(iii)
Return on average equity
(iv)
Return on average assets
(v)
Core earnings
(vi)
Stock price
(vii)
Strategic business objectives, consisting of one or more objectives
based upon satisfying specified cost targets, business expansion goals,
and goals relating to acquisitions or divestitures
(viii)
Operating income
(ix)
Operating efficiency ratio
(x)
Net interest spread
(xi)
Loan production volumes
(xii)
Non-performing loans
(xiii)
Cash flow
(xiv)
Total shareholder return
(xv)
Net revenue
(xvi)
Gross revenue
(xvii)
Operating expense
(xviii)
Fee income
(xix)
Deposit growth
(xx)
Any other performance criteria established by the Administrative Committee
(xxi)
Any combination of (i) through (xx) above



Performance Goals may be established on the basis of reported earnings or cash
earnings, and consolidated results or individual business units and may, in the
discretion of the Committee, include or exclude extraordinary items and/or the
results of discontinued operations. Each Performance Goal may be expressed on an
absolute and/or relative basis, may be based on or otherwise employ comparisons
based on internal targets, the past performance of the Company (or individual
business units) and/or the past or current performance of other companies.


(b) At the time it grants a Performance-Based Restricted Stock Award, the
Committee shall establish a Performance Measurement Period for each Performance
Goal. The Performance Measurement Period shall be the period over which the
Performance Goal is measured and its attainment is determined. If the Committee
establishes a Performance Goal but fails to specify a Performance Measurement
Period, the Performance Measurement Period shall be:


(i) if the Performance-Based Restricted Stock Award is granted during the first
nine months of the Company’s fiscal year, the three-fiscal year period of the
Company that begins with the fiscal year in which the Performance-Based
Restricted Stock Award is granted; and


(ii) in all other cases, the period of twelve (12) consecutive fiscal quarters
of the Company that begins with the fiscal quarter in which the
Performance-Based Restricted Stock Award is granted.


(c) As promptly as practicable following the end of each Performance Measurement
Period, the Committee shall determine, on the basis of such evidence as it deems
appropriate, whether the Performance Goals for such Performance Measurement
Period have been attained and, if they have been attained, shall certify such
fact in writing.


(d) If the Performance Goals for a Performance-Based Restricted Stock Award have
been attained and certified, the Committee shall either:


(i) if the relevant Vesting Date has occurred, cause the ownership of the Shares
subject to such Restricted Stock Award, together with all dividends and other
distributions with respect thereto that have been accumulated, to be transferred
on the stock transfer records of the Company, free of any restrictive legend
other than as may be required by applicable law, to the Recipient of the
Restricted Stock Award; or


(ii) in all other cases, continue the Shares in their current status pending the
occurrence of the relevant Vesting Date or forfeiture of the Shares.


If any one or more of the relevant Performance Goals have not been attained, all
of the Shares subject to such Restricted Stock Award shall be forfeited without
a consideration (other than a refund to the Recipient or his estate of an amount
equal to the lesser of the amount (if any) paid by the Recipient for the Shares
being forfeited upon their issuance and the Fair Market Value of such Shares on
the date of forfeiture).


(e) If the Performance Goals for any Performance Measurement Period shall have
been affected by special factors (including material changes in accounting
policies or practices, material acquisitions or dispositions of property, or
other unusual items) that in the Committee’s judgment should or should not be
taken into account, in whole or in part, in the equitable administration of the
Plan, the Committee may, for any purpose of the Plan, adjust such Performance
Goals and make payments accordingly under the Plan; provided, however, that any
adjustments made in accordance with or for the purposes of this section 6.3(e)
shall be disregarded for purposes of calculating the Performance Goals for a
Performance-Based Restricted Stock Award to a Covered Employee if and to the
extent that such adjustments would have the effect of increasing the amount of a
the Restricted Stock Award to such Covered Employee.


(f) If provided by the Committee when a Performance-Based Restricted Stock Award
is granted, to the extent that the relevant Performance Goals are achieved prior
to the end of the Performance Measurement Period and certified by the Committee,
vested a Performance-Based Restricted Stock Award may be paid at any time
following such certification.


Section 6.4 Career Service Awards.


The Vesting Date of a Restricted Stock Award that is designated a Career Service
Award shall be:


(a) the date of the Retirement, death or Disability of the Recipient; and
 
(b) the fifth anniversary of the date of grant of the Restricted Stock Award or
occurrence of such later date as the Committee may determine and specify in the
Award Notice
 
in each case while the Recipient is in the Service of the Employer. If the
Vesting Date is prior to the Recipient's 65th birthday (or any later date
specified in accordance with section 6.4(b)), the number of Shares subject to
the Career Service Award that become vested on the Vesting Date shall be equal
to the product (rounded to the nearest whole Share) of (a) the number of Shares
subject to the Career Service Award multiplied by (b) a fraction, the numerator
of which is the number of calendar months that begin during the period beginning
on the date of grant and ending on the Vesting Date and the denominator of which
is the number of calendar months that begin during the period beginning on the
date of grant and ending on the Recipient's 65th birthday (or later date
specified in accordance with section 6.4(b)). If a Recipient terminates Service
in all capacities with all Employers prior to the Vesting Date for a Career
Service Award, and to the extent that the relevant Vesting Date for a Career
Service Award is prior to the Recipient's 65th birthday (or any later date
specified in accordance with section 6.4(b)), any Shares subject to the Career
Service Award that are not vested shall be forfeited. Any Shares that become
vested due to Retirement shall be further subject to forfeiture if and to the
extent provided in any retirement agreement between the Recipient and the
Employer.


Section 6.5 Dividend Rights.


Unless the Committee determines otherwise with respect to any Restricted Stock
Award and specifies such determination in the relevant Award Notice, any
dividends or distributions declared and paid with respect to Shares subject to
the Restricted Stock Award, whether or not in cash, shall be held and
accumulated (with investment earnings or losses) pending vesting at the same
time and subject to the same terms and conditions as the underlying Shares and,
pending vesting, shall be reinvested in additional Shares .


Section 6.6 Voting Rights.


Unless the Committee determines otherwise with respect to any Restricted Stock
Award and specifies such determination in the relevant Award Notice, voting
rights appurtenant to the Shares subject to the Restricted Stock Award, shall be
exercised by the Committee in its discretion.


Section 6.7 Tender Offers.


Each Recipient to whom a Restricted Stock Award is outstanding shall have the
right to respond, or to direct the response, with respect to the related Shares,
to any tender offer, exchange offer or other offer made to the holders of
Shares. Such a direction for any such Shares shall be given by proxy or ballot
(if the Recipient is the beneficial owner of the Shares for voting purposes) or
by completing and filing, with the inspector of elections, the Trustee or such
other person who shall be independent of the Company as the Committee shall
designate in the direction (if the Recipient is not such a beneficial owner), a
written direction in the form and manner prescribed by the Committee. If no such
direction is given, then the Shares shall not be tendered.


Section 6.8 Designation of Beneficiary.


An Eligible Individual who has received a Restricted Stock Award may designate a
Beneficiary to receive any unvested Shares that become vested on the date of his
death. Such designation (and any change or revocation of such designation) shall
be made in writing in the form and manner prescribed by the Committee. In the
event that the Beneficiary designated by an Eligible Individual dies prior to
the Eligible Individual, or in the event that no Beneficiary has been
designated, any vested Shares that become available for distribution on the
Eligible Individual’s death shall be paid to the executor or administrator of
the Eligible Individual’s estate, or if no such executor or administrator is
appointed within such time as the Committee, in its sole discretion, shall deem
reasonable, to such one or more of the spouse and descendants and blood
relatives of such deceased person as the Committee may select.


Section 6.9 Manner of Distribution of Awards.


The Company’s obligation to deliver Shares with respect to a Restricted Stock
Award shall, if the Committee so requests, be conditioned upon the receipt of a
representation as to the investment intention of the Eligible Individual or
Beneficiary to whom such Shares are to be delivered, in such form as the
Committee shall determine to be necessary or advisable to comply with the
provisions of applicable federal, state or local law. It may be provided that
any such representation shall become inoperative upon a registration of the
Shares or upon the occurrence of any other event eliminating the necessity of
such representation. The Company shall not be required to deliver any Shares
under the Plan prior to (i) the admission of such Shares to listing on any stock
exchange on which Shares may then be listed, or (ii) the completion of such
registration or other qualification under any state or federal law, rule or
regulation as the Committee shall determine to be necessary or advisable.


Section 6.10 Taxes.


The Company or the Committee shall have the right to require any person entitled
to receive Shares pursuant to a Restricted Stock Award to pay the amount of any
tax which is required to be withheld with respect to such Shares, or, in lieu
thereof, to retain, or to sell without notice, a sufficient number of Shares to
cover the amount required to be withheld.


Article VII


Stock Appreciation Rights


Section 7.1 Grant of Stock Appreciation Rights.


(a) Subject to the limitations of the Plan, the Committee may, in its
discretion, grant to an Eligible Individual a Stock Appreciation Right. A Stock
Appreciation Right must be designated as either a tandem Stock Appreciation
Right or a stand-alone Stock Appreciation Right and, if not so designated, shall
be deemed to be a stand-alone Stock Appreciation Right. A tandem Stock
Appreciation Right may only be granted at the same time as the Option to which
it relates.


(b) Any Stock Appreciation Right granted under this section 7.1 shall be
evidenced by a written agreement which shall:


(i) in the case of a tandem Stock Appreciation Right, relate to the same number
of Shares; be settled only in Shares; have the same Exercise Price, Exercise
Period, Vesting Date and other terms and conditions as the Option to which it
relates and provide that the exercise of the related Option shall be deemed to
cancel the Stock Appreciation Right for a like number of Shares and that the
exercise of the Stock Appreciation Right shall be deemed to cancel the related
Option for a like number of Shares;


(ii) in the case of a stand-alone Stock Appreciation Right:


(A)  specify the number of Shares covered by the Stock Appreciation Right;


(B) specify the Exercise Price, determined in accordance with section 7.3;


(C) specify the Earliest Exercise Date and the Exercise Period;


(D) specify the Vesting Date;


(E) specify whether the Stock Appreciation will be settled in cash or in Shares;


(F) set forth specifically or incorporate by reference the applicable provisions
of the Plan; and


(G) contain such other terms and conditions not inconsistent with the Plan as
the Committee may, in its discretion, prescribe with respect to an Stock
Appreciation Right granted to an Eligible Individual.


Section 7.2 Size of Stock Appreciation Right.


Subject to section 3.4 and such limitations as the Board may from time to time
impose, the number of Shares as to which an Eligible Individual may be granted
stand-alone Stock Appreciation Rights shall be determined by the Committee, in
its discretion; provided, however, that a tandem Stock Appreciation Right shall
be granted for a number of Shares no greater than the number of Shares subject
to the related Option.


Section 7.3 Exercise Price.


The price per Share at which a stand-alone Stock Appreciation Right may be
exercised shall be determined by the Committee, in its discretion, provided,
however, that the Exercise Price shall not be less than the Fair Market Value of
a Share on the date on which the Option is granted.


Section 7.4 Exercise Period.


(a) Subject to section 7.4(b), the Exercise Period during which a stand-alone
Stock Appreciation Right may be exercised shall commence on the Vesting Date and
shall expire on the date specified in the SAR Agreement (and in any event no
later than the tenth anniversary of the date of grant) or, if no date is
specified, on the earliest of:
(i) the date and time when the Recipient terminates Service for any reason; and
(ii) the last day of the five-year period commencing on the date on which the
Option was granted.
A Recipient’s termination of Service prior to the Vesting Date of a Stock
Appreciation Right shall, unless otherwise provided in the SAR Agreement, result
in the Stock Appreciation Right being canceled without consideration at the
close of business on the last day of Service. A Stock Appreciation Right that is
vested and remains unexercised at the close of business on the last day of the
Exercise Period shall be deemed automatically exercised on such date.


Section 7.5 Vesting Date.


(a) Subject to section 7.5(b), the Vesting Date for each stand-alone Stock
Appreciation Right granted under the Plan shall be the date determined by the
Committee and specified in the SAR Agreement or, if no provision for vesting is
made in the SAR Agreement, the Vesting Date shall be:


(i) the first anniversary of the date of grant, as to 25% of the Shares subject
to the Stock Appreciation Right as of the date of grant;
 
(ii) the second anniversary of the date of grant, as to an additional 25% of the
Shares subject to the Stock Appreciation Right as of the date of grant;
 
(iii) the third anniversary of the date of grant, as to an additional 25% of the
Shares subject to the Stock Appreciation Right as of the date of grant;
 
(iv)  the fourth anniversary of the date of grant, as to any remaining balance
of the Shares subject to the Stock Appreciation Right as of the date of grant;
 
(v) in the event of the Recipient's termination of Service due to the
Recipient's Death or Disability, the date of termination of Service, as to any
Stock Appreciation Rights otherwise scheduled to vest during the period of six
months beginning on the date of termination.
 
Failure of a Recipient to remain in continuous Service during the period
beginning on the date a Stock Appreciation Right is granted and ending on the
Stock Appreciation Right’s Vesting Date shall result in a cancellation of the
Stock Appreciation Right without consideration at the earliest date and time at
which the Recipient is not in continuous Service.


(b) Except to the extent that an applicable SAR Agreement expressly provides
otherwise, each Stock Appreciation Right that is outstanding under the Plan on
the date on which a Change of Control occurs shall, on such date, be 100% vested
and exercisable.


Section 7.6 Method of Exercise.


(a) Subject to the limitations of the Plan and the SAR Agreement, a Recipient
may, at any time after the Vesting Date and during the Exercise Period, exercise
his or her Stock Appreciation Right as to all or any part of the Shares to which
the Stock Appreciation Right relates; provided, however, that the minimum number
of Shares as to which a Stock Appreciation Right may be exercised shall be 100,
or, if less, the total number of Shares relating to the Stock Appreciation Right
which remain unexercised. A Recipient shall exercise a Stock Appreciation Right
by:
(i) giving written notice to the Committee, in such form and manner as the
Committee may prescribe, of his intent to exercise the Stock Appreciation Right;
and
(ii) satisfying such other conditions as may be prescribed in the SAR Agreement.
Any stand-alone Stock Appreciation Rights that are vested and remain unexercised
at the expiration date of the relevant Exercise Period shall be deemed
automatically exercised on such date without the requirement of notice or any
other action on the part of the Recipient.


(b) When the requirements of section 7.6(a) have been satisfied, the Committee
shall take such action as is necessary to cause the remittance to the Recipient
(or, in the event of his death, his Beneficiary) of a payment in an amount per
Share equal to the excess (if any) of (i) the Fair Market Value of a Share on
the date of exercise over (ii) the Exercise Price per Share, or, if applicable
Shares with an aggregate Fair Market Value of a like amount.


Section 7.7 Beneficiaries.


The Recipient of a stand-alone Stock Appreciation Right may designate a
Beneficiary to receive any payment in respect of outstanding stand-alone Stock
Appreciation Rights that may be made after his death. Such designation (and any
change or revocation of such designation) shall be made in writing in the form
and manner prescribed by the Committee. In the event that the designated
Beneficiary dies prior to the Recipient, or in the event that no Beneficiary has
been designated, the executor or administrator of the Recipient's estate, or if
no such executor or administrator is appointed within such time as the
Committee, in its sole discretion, shall deem reasonable, such one or more of
the spouse and descendants and blood relatives of such deceased person as the
Committee may select, shall be deemed the Beneficiary. If the Recipient and his
Beneficiary shall die in circumstances that cause the Committee, in its
discretion, to be uncertain which shall have been the first to die, the
Recipient shall be deemed to have survived the beneficiary.


Article VIII


Special Tax Provisions


Section 8.1 Tax Withholding Rights.


The Company shall have the right to deduct from all amounts paid by the Company
in cash with respect to an Option or Stock Appreciation Right under the Plan any
taxes required by law to be withheld with respect to such Option or Stock
Appreciation Right. Where any Person is entitled to receive Shares, the Company
shall have the right to require such Person to pay to the Company the amount of
any tax which the Company is required to withhold with respect to such Shares,
or, in lieu thereof, to retain, or to sell without notice, a sufficient number
of Shares to cover the minimum amount required to be withheld. To the extent
determined by the Committee and specified in the Option Agreement, an Option
Holder shall have the right to direct the Company to satisfy the minimum
required federal, state and local tax withholding by reducing the number of
Shares subject to the Option (without issuance of such Shares to the Option
holder) by a number equal to the quotient of (a) the total minimum amount of
required tax withholding divided by (b) the excess of the Fair Market Value of a
Share on the Option Exercise Date over the Option Exercise Price per Share.


Section 8.2 Code Section 83(b) Elections.


If and to the extent permitted by the Committee and specified in an Option
Agreement for a Non-Qualified Stock Option or a Restricted Stock Award Agreement
for a Restricted Stock Award other than a Performance-Based Restricted Stock
Award, a Recipient may be permitted or required to make an election under
section 83(b) of the Code to include the compensation related thereto in income
for federal income tax purposes at the time of issuance of the Shares to such
Recipient instead of at a subsequent Vesting Date. In such event, the Shares
issued prior to their Vesting Date shall be issued in certificated form only,
and the certificates therefor shall bear the legend set forth in section 6.1(b)
or such other restrictive legend as the Committee, in its discretion, may
specify. In the event of the Recipient’s termination of Service prior to the
relevant Vesting Date or forfeiture of the Shares for any other reason, the
Recipient shall be required to return all forfeited Shares to the Company
without consideration therefor (other than a refund to the Recipient or his
estate of an amount equal to the lesser of the amount paid by the Recipient for
the Shares upon their issuance or the Fair Market Value of the Shares on the
date of forfeiture).


Section 8.3 Election to Defer Income Tax Liability Pursuant to Deferred
Compensation Program.


To the extent permitted by the Committee, the Recipient of a Non-Qualified Stock
Option, Stock Appreciation Right or Restricted Stock Award may elect to defer
the income tax liability associated therewith pursuant to the terms of a
non-qualified deferred compensation plan in which the Recipient is eligible to
participate.


Article IX


Amendment and Termination


Section 9.1 Termination.


The Board may suspend or terminate the Plan in whole or in part at any time
prior to the tenth anniversary of the Effective Date by giving written notice of
such suspension or termination to the Committee. Unless sooner terminated, the
Plan shall terminate automatically on the day preceding the tenth anniversary of
the Effective Date. In the event of any suspension or termination of the Plan,
all Options, Stock Appreciation Rights and Restricted Stock Awards theretofore
granted under the Plan that are outstanding on the date of such suspension or
termination of the Plan shall remain outstanding and exercisable for the period
and on the terms and conditions set forth in the Option and Stock Appreciation
Right agreements and the Award Notices evidencing such Options, Stock
Appreciation Rights and Restricted Stock Awards.


Section 9.2 Amendment.


The Board may amend or revise the Plan in whole or in part at any time;
provided, however, that, to the extent required to comply with section 162(m) of
the Code or the corporate governance standards imposed under the listing
requirements imposed by any national securities exchange on which the Company
lists or seeks to list Shares, no such amendment or revision shall be effective
if it amends a material term of the Plan unless approved by the holders of a
majority of the votes cast on a proposal to approve such amendment or revision.


Section 9.3 Adjustments in the Event of Business Reorganization.


(a) In the event any recapitalization, forward or reverse split, reorganization,
merger, consolidation, spin-off, combination, repurchase, or exchange of Shares
or other securities, stock dividend or other special and nonrecurring dividend
or distribution (whether in the form of cash, securities or other property),
liquidation, dissolution, or other similar corporate transaction or event,
affects the Shares such that an adjustment is appropriate in order to prevent
dilution or enlargement of the rights of Recipients under the Plan, then the
Committee shall, in such manner as it may deem equitable, adjust any or all of
(i) the number and kind of securities deemed to be available thereafter for
grants of Options, Stock Appreciation Rights and Restricted Stock Awards in the
aggregate to all Eligible Individuals and individually to any one Eligible
Individual, (ii) the number and kind of securities that may be delivered or
deliverable in respect of outstanding Options, Stock Appreciation Rights and
Restricted Stock Awards, and (iii) the Exercise Price of Options and Stock
Appreciation Rights. In addition, the Committee is authorized to make
adjustments in the terms and conditions of, and the criteria included in,
Options, Stock Appreciation Rights or Restricted Stock Awards (including,
without limitation, cancellation of Options, Stock Appreciation Rights and
Restricted Stock Awards in exchange for the in-the-money value, if any, of the
vested portion thereof, or substitution of Options, Stock Appreciation Rights or
Restricted Stock Awards using stock of a successor or other entity) in
recognition of unusual or nonrecurring events (including, without limitation,
events described in the preceding sentence) affecting the Company or any Parent
or Subsidiary or the financial statements of the Company or any Parent or
Subsidiary, or in response to changes in applicable laws, regulations, or
account principles; provided, however, that any such adjustment to an Option,
Stock Appreciation Right or Performance-Based Restricted Stock Award granted to
a Recipient who is a Covered Employee shall conform to the requirements of
section 162(m) of the Code and the regulations thereunder then in effect.


(b) In the event of any merger, consolidation, or other business reorganization
(including but not limited to a Change in Control) in which the Company is not
the surviving entity, any Options or Stock Appreciation Rights granted under the
Plan which remain outstanding shall be converted into options to purchase voting
common equity securities of the business entity which survives such merger,
consolidation or other business reorganization or stock appreciation rights
having substantially the same terms and conditions as the outstanding Options
under this Plan and reflecting the same economic benefit (as measured by the
difference between the aggregate exercise price and the value exchanged for
outstanding Shares in such merger, consolidation or other business
reorganization), all as determined by the Committee prior to the consummation of
such merger; provided, however, that the Committee may, at any time prior to the
consummation of such merger, consolidation or other business reorganization,
direct that all, but not less than all, outstanding Options and Stock
Appreciation Rights be canceled as of the effective date of such merger,
consolidation or other business reorganization in exchange for a cash payment
per Share equal to the excess (if any) of the value exchanged for an outstanding
Share in such merger, consolidation or other business reorganization over the
Exercise Price of the Option or Stock Appreciation Right being canceled.


(c) In the event of any merger, consolidation, or other business reorganization
(including but not limited to a Change in Control) in which the Company is not
the surviving entity, any Restricted Stock Award shall be adjusted by allocating
to the Recipient the amount of money, stock, securities or other property to be
received by the other shareholders of record, and such money, stock, securities
or other property shall be subject to the same terms and conditions of the
Restricted Stock Award that applied to the Shares for which it has been
exchanged.


Article X


Miscellaneous


Section 10.1 Status as an Employee Benefit Plan.


This Plan is not intended to satisfy the requirements for qualification under
section 401(a) of the Code or to satisfy the definitional requirements for an
"employee benefit plan" under section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended. It is intended to be a non-qualified incentive
compensation program that is exempt from the regulatory requirements of the
Employee Retirement Income Security Act of 1974, as amended. The Plan shall be
construed and administered so as to effectuate this intent.


Section 10.2 No Right to Continued Employment.


Neither the establishment of the Plan nor any provisions of the Plan nor any
action of the Board or the Committee with respect to the Plan shall be held or
construed to confer upon any Eligible Individual any right to a continuation of
his or her position as a director or employee of the Company. The Employers
reserve the right to remove any participating member of the Board or dismiss any
Eligible Employee or otherwise deal with any Eligible Individual to the same
extent as though the Plan had not been adopted.


Section 10.3 Construction of Language.


Whenever appropriate in the Plan, words used in the singular may be read in the
plural, words used in the plural may be read in the singular, and words
importing the masculine gender may be read as referring equally to the feminine
or the neuter. Any reference to an Article or section number shall refer to an
Article or section of this Plan unless otherwise indicated.


Section 10.4 Governing Law.


The Plan shall be construed, administered and enforced according to the laws of
the State of New York without giving effect to the conflict of laws principles
thereof, except to the extent that such laws are preempted by federal law. The
federal and state courts located in the County of New York shall have exclusive
jurisdiction over any claim, action, complaint or lawsuit brought under the
terms of the Plan. By accepting any Restricted Stock Award, SAtock Appreciation
Right or Option granted under this Plan, the Eligible Individual, and any other
person claiming any rights under the Plan, agrees to submit himself, and any
such legal action as he shall bring under the Plan, to the sole jurisdiction of
such courts for the adjudication and resolution of any such disputes.


Section 10.5 Headings.


The headings of Articles and sections are included solely for convenience of
reference. If there is any conflict between such headings and the text of the
Plan, the text shall control.


Section 10.6 Non-Alienation of Benefits.


The right to receive a benefit under the Plan shall not be subject in any manner
to anticipation, alienation or assignment, nor shall such right be liable for or
subject to debts, contracts, liabilities, engagements or torts.


Section 10.7 Notices.


Any communication required or permitted to be given under the Plan, including
any notice, direction, designation, comment, instruction, objection or waiver,
shall be in writing and shall be deemed to have been given at such time as it is
delivered personally or five (5) days after mailing if mailed, postage prepaid,
by registered or certified mail, return receipt requested, addressed to such
party at the address listed below, or at such other address as one such party
may by written notice specify to the other party:


(a) If to the Committee:


Dime Community Bancshares, Inc.
c/o The Dime Savings Bank of Williamsburgh
209 Havemeyer Street
Brooklyn, New York 11211


Attention: Corporate Secretary


(b) If to a Recipient, Beneficiary or Option Holder, to the Recipient’s,
Beneficiary's or Option Holder's address as shown in the Employer’s records.


Section 10.8 Approval of Shareholders.


The Plan shall be subject to approval by the Company’s shareholders within
twelve (12) months before or after the Effective Date. Any Option, Stock
Appreciation Rightt or Restricted Stock Award granted prior to the date such
approval is obtained shall be granted contingent on such approval and shall be
void ab initio in the event such approval is not obtained. No Performance-Based
Restricted Stock Awards shall be granted after the fifth (5th) anniversary of
the Effective Date unless, prior to such date, the listing of permissible
Performance Goals set forth in section 6.3 shall have been re-approved by the
stockholders of the Company in the manner required by section 162(m) of the Code
and the regulations thereunder.





DIME COMMUNITY BANCSHARES, INC.
2004 STOCK INCENTIVE PLAN 


Article I


Purpose


Section 1.1 General Purpose of the Plan. The purpose of the Plan is to promote
the growth and profitability of Dime Community Bancshares, Inc., by providing
certain directors, key officers and employees of Dime Community Bancshares, Inc.
and its Parents and Subsidiaries with an incentive to achieve corporate
objectives and by attracting and retaining individuals of outstanding competence
through a participation interest in the performance of Common Stock of Dime
Community Bancshares, Inc.




Article II


Definitions


The following definitions shall apply for the purposes of this Plan, unless a
different meaning is plainly indicated by the context:


Section 2.1 Award Notice means, with respect to a particular Restricted Stock
Award, a written instrument evidencing the Restricted Stock Award and
establishing the terms and conditions thereof.


Section 2.2 Bank means The Dime Savings Bank of Williamsburgh, a federally
chartered savings institution, and any successor thereto.


Section 2.3 Beneficiary means the Person designated by an Eligible Individual to
receive any Shares subject to a Restricted Stock Award made to such Eligible
Individual that become distributable, or to have the right to exercise any
Options or Stock Appreciation Rights granted to such Eligible Individual that
are exercisable, following the Eligible Individual’s death.




Section 2.4 Board means the Board of Directors of the Company.


Section 2.5 Career Service Award means, in the case of any Recipient, a
Restricted Stock Award described in section 6.4.


Section 2.6 Change in Control means any of the following events:


(a) the occurrence of any event (other than an event described in section
2.6(c)(i)) upon which any “person” (as such term is used in sections 13(d) and
14(d) of the Exchange Act), other than (A) a trustee or other fiduciary holding
securities under an employee benefit plan maintained for the benefit of
employees of the Company; (B) a corporation owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company; or (C) any group constituting a person in
which employees of the Company are substantial members, becomes the “beneficial
owner” (as defined in Rule 13d-3 promulgated under the Exchange Act), directly
or indirectly, of securities issued by the Company representing 25% or more of
the combined voting power of all of the Company’s then outstanding securities;
or


(b) the occurrence of any event upon which the individuals who on the date the
Plan is adopted are members of the Board, together with individuals whose
election by the Board or nomination for election by the Company’s stockholders
was approved by the affirmative vote of at least two-thirds of the members of
the Board then in office who were either members of the Board on the date this
Plan is adopted or whose nomination or election was previously so approved,
cease for any reason to constitute a majority of the members of the Board, but
excluding, for this purpose, any such individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of directors of the Company; or


(c) the shareholders of the Company approve either:


(i) a merger or consolidation of the Company with any other corporation, other
than a merger or consolidation following which both of the following conditions
are satisfied:


(A) either (I) the members of the Board of the Company immediately prior to such
merger or consolidation constitute at least a majority of the members of the
governing body of the institution resulting from such merger or consolidation;
or (II) the shareholders of the Company own securities of the institution
resulting from such merger or consolidation representing 80% or more of the
combined voting power of all such securities of the resulting institution then
outstanding in substantially the same proportions as their ownership of voting
securities of the Company immediately before such merger or consolidation; and


(B) the entity which results from such merger or consolidation expressly agrees
in writing to assume and perform the Company’s obligations under the Plan; or


(ii) a plan of complete liquidation of the Company or an agreement for the sale
or disposition by the Company of all or substantially all of its assets; and


(d) any event that would be described in section 2.6(a), (b) or (c) if the
“Bank” were substituted for the “Company” therein.


Section 2.7 Code means the Internal Revenue Code of 1986 (including the
corresponding provisions of any succeeding law).


Section 2.8 Committee means the Committee described in section 4.1.


Section 2.9 Company means Dime Community Bancshares, Inc., a corporation
organized and existing under the laws of the State of Delaware, and any
successor thereto.


Section 2.10 Covered Employee means, for any taxable year of the Company, a
person who is, or who the Committee determines is reasonably likely to be, a
“covered employee” (within the meaning of section 162(m) of the Code).


Section 2.11 Disability means a condition of incapacity, mental or physical, for
the performance of services which the Committee determines, on the basis of
competent medical evidence, is likely to be permanent, to continue for an
indefinite period of at least one hundred eighty (180) days, or to result in
death.


Section 2.12 Disinterested Board Member  means a member of the Board who: (a) is
not a current employee of the Company or a subsidiary, (b) is not a former
employee of the Company who receives compensation for prior services (other than
benefits under a tax-qualified retirement plan) during the taxable year, (c) has
not been an officer of the Company, (d) does not receive remuneration from the
Company or a subsidiary, either directly or indirectly, in any capacity other
than as a director except in an amount for which disclosure would not be
required pursuant to Item 404(a) of the proxy solicitation rules of the
Securities and Exchange Commission and (e) does not possess an interest in any
other transaction, and is not engaged in a business relationship, for which
disclosure would be required pursuant to Items 404(a) or (b) of the proxy
solicitation rules of the Securities and Exchange Commission. The term
Disinterested Board Member shall be interpreted in such manner as shall be
necessary to conform to the requirements of section 162(m) of the Code, Rule
16b-3 promulgated under the Exchange Act and the corporate governance standards
imposed on compensation committees under the listing requirements imposed by any
national securities exchange on which the Company lists or seeks to list Shares.


Section 2.13 Early Retirement means, in the case of any Recipient, termination
of all Service for the Employers at or after attainment of age 55 and the
completion of at least ten consecutive years of Service to the Employers.


Section 2.14 Earliest Exercise Date means, with respect to an Option, the
earliest date on which the Option may be exercised. The Earliest Exercise Date
may, but need not, be the same as the Option’s Vesting Date.


Section 2.15 Effective Date means May 20, 2004.


Section 2.16 Eligible Employee means any employee of the Company, or of a Parent
or Subsidiary, whom the Committee may determine to be a key officer or employee
and select to receive a Restricted Stock Award or a grant of an Option or Stock
Appreciation Right pursuant to the Plan.


Section 2.17 Eligible Individual means: (a) any Eligible Employee; and (b) any
non-employee director of the Company or a Parent or Subsidiary.


Section 2.18 Employer means the Company, the Bank and any successor thereto and,
with the prior approval of the Board, and subject to such terms and conditions
as may be imposed by the Board, any other savings bank, savings and loan
association, bank, corporation, financial institution or other business
organization or institution. With respect to any Eligible Individual, the
Employer shall mean the entity which employs such person or upon whose board of
directors such person serves.


Section 2.19 Exchange Act means the Securities Exchange Act of 1934, as amended.


Section 2.20 Exercise Period means the period during which an Option or Stock
Appreciation Right may be exercised.


Section 2.21 Exercise Price means the price per Share at which Shares subject to
an Option may be purchased upon exercise of the Option and on the basis of which
the cash payment due upon exercise of a Stock Appreciation Right is computed.


Section 2.22 Fair Market Value means, with respect to a Share on a specified
date:


(a) the final reported sales price on the date in question (or if there is no
reported sale on such date, on the last preceding date on which any reported
sale occurred) as reported in the principal consolidated reporting system with
respect to securities listed or admitted to trading on the principal United
States securities exchange on which the Shares are listed or admitted to
trading, as of the close of the market in New York City and without regard to
after-hours trading activity; or


(b) if the Shares are not listed or admitted to trading on any such exchange,
the closing bid quotation with respect to a Share on such date, as of the close
of the market in New York City and without regard to after-hours trading
activity, on the National Association of Securities Dealers Automated Quotations
System, or, if no such quotation is provided, on another similar system,
selected by the Committee, then in use; or


(c) if sections 2.22(a) and (b) are not applicable, the fair market value of a
Share as the Committee may determine.


Section 2.23 Family Member means, with respect to any Eligible Individual: (a)
any of the Eligible Individual’s children, stepchildren, grandchildren, parents,
stepparents, grandparents, spouses, former spouses, siblings, nieces, nephews,
mothers-in-law, fathers-in-law, sons-in-law, daughters-in-law, brothers-in-law
or sisters-in-law, including relationships created by adoption; (b) any natural
person sharing the Eligible Individual’s household (other than as a tenant or
employee, directly or indirectly, of the Eligible Individual); (c) a trust in
which any combination of the Eligible Individual and Persons described in
section 2.23(a) and (b) own more than fifty percent (50%) of the beneficial
interests; (d) a foundation in which any combination of the Eligible Individual
and Persons described in sections 2.23(a) and (b) control management of the
assets; or (e) any other corporation, partnership, limited liability company or
other entity in which any combination of the Eligible Individual and Persons
described in sections 2.23(a) and (b) control more than fifty percent (50%) of
the voting interests.


Section 2.24 Incentive Stock Option means a right to purchase Shares that is
granted to an Eligible Employee pursuant to section 5.1, that is designated by
the Committee to be an Incentive Stock Option and that is intended to satisfy
the requirements of section 422 of the Code.


Section 2.25 Non-Qualified Stock Option means a right to purchase Shares that is
either (a) granted to an Eligible Individual who is not an Eligible Employee or
(b) granted to an Eligible Employee and either (i) is not designated by the
Committee to be an Incentive Stock Option, or (ii) does not satisfy the
requirements of section 422 of the Code.


Section 2.26 Option means either an Incentive Stock Option or a Non-Qualified
Stock Option.


Section 2.27 Option Agreement means a written instrument evidencing an Option
granted under the Plan.


Section 2.28 Option Holder means, at any relevant time with respect to an
Option, the person having the right to exercise the Option.
 
Section 2.29 Parent means any entity, whether or not incorporated, in an
unbroken chain of entities ending with the Company where each entity other than
the first entity in the unbroken chain owns stock or other equity interests in
one of the other entities in the unbroken chain possessing fifty percent (50%)
or more of the combined voting power of all of the other entity’s outstanding
stock or other interests that vote generally in the election of the other
entity’s directors or other governing body.


Section 2.30 Performance Goal means, with respect to any Performance-Based
Restricted Stock Award, the performance goal or performance goal(s) established
pursuant to section 6.3(a), the attainment of which is a condition of vesting of
the Performance-Based Restricted Stock Award.


Section 2.31 Performance Measurement Period means, with respect to any
Performance Goal, the period of time over which attainment of the Performance
Goal is measured.


Section 2.32 Performance-Based Restricted Stock Award means a Restricted Stock
Award to which section 6.3 is applicable.


Section 2.33 Permitted Transferee means, with respect any Recipient, a Family
Member of the Recipient to whom an Option has been transferred in accordance
with section 5.8.


Section 2.34 Person means an individual, a corporation, a partnership, a limited
liability company, an association, a joint-stock company, a trust, an estate, an
unincorporated organization and any other business organization or institution.


Section 2.35 Plan means the Dime Community Bancshares, Inc. 2004 Stock Incentive
Plan, as amended from time to time.


Section 2.36 Recipient means the person to whom an Option or Stock Appreciation
Right is granted or a Restricted Stock Award is made.


Section 2.37 Restricted Stock Award means an award of Shares pursuant to Article
VI.


Section 2.38 Retirement  means: (a) termination of Service with the Employer in
all capacities at or after attaining age 65 or (b) Early Retirement. No
termination of Service shall be deemed a Retirement unless the terminating
individual enters into a retirement agreement with the Employer, in form and
substance satisfactory to the Committee, pursuant to which he agrees to provide
limited transition services to the Employer on a consulting basis and/or abide
by non-competition, confidentiality, non-derogation and non-disturbance
covenants prescribed by the Committee for a fixed period specified by the
Committee not to exceed two years.


Section 2.39 SAR Agreement means a written instrument evidencing a Stock
Appreciation Right granted under the Plan.


Section 2.40 Service means, unless the Committee provides otherwise in an Option
Agreement or SAR Agreement or Restricted Stock Award Notice, service in any
capacity as a common-law employee, consultant or non-employee director to the
Company or a Parent or Subsidiary.


Section 2.41 Share means a share of Common Stock, par value $.01 per share, of
the Dime Community Bancshares, Inc.


Section 2.42 Stock Appreciation Right means the right upon exercise to receive,
in cash or Shares, the amount equal to the excess (if any) of (a) the Fair
Market Value of a Share on the date of exercise over (b) the Exercise Price.


Section 2.43 Subsidiary means any entity, whether or not incorporated, in an
unbroken chain of entities beginning with the Company where each entity other
than the last entity in the unbroken chain owns stock or other equity interests
in one of the other entities in the unbroken chain possessing fifty percent
(50%) or more of the combined voting power of all of the other entity’s
outstanding stock or other interests that vote generally in the election of the
other entity’s directors or other governing body.


Section 2.44 Termination for Cause means one of the following:


(a) for an Eligible Individual who is not an officer or employee of any bank or
savings institution regulated by the Office of Thrift Supervision, termination
of employment with the Employer upon the occurrence of any of the following:


(i) the employee intentionally engages in dishonest conduct in connection with
his performance of services for the Employer resulting in his conviction of or
plea of guilty or nolo contendere to a felony;
 
(ii) the employee is convicted of, or pleads guilty or nolo contendere to, a
felony or any crime involving moral turpitude;
 
(iii) the employee willfully fails or refuses to perform his duties under any
employment or retention agreement and fails to cure such breach within sixty
(60) days following written notice thereof from the Employer;
 
(iv) the employee breaches his fiduciary duties to the Employer for personal
profit; or
 
(v) the employee’s willful breach or violation of any law, rule or regulation
(other than traffic violations or similar offenses), or final cease and desist
order in connection with his performance of services for the Employer;
 
(b) for an Eligible Individual who is an officer or employee of a bank or
savings institution regulated by the Office of Thrift Supervision, termination
of employment for personal dishonesty, incompetence, willful misconduct, breach
of fiduciary duty involving personal profit, intentional failure to perform
stated duties, willful violation of any law, rule or regulation (other than
traffic violations or similar offenses) or final cease and desist order, or for
any reason constituting cause for termination under any written employment
agreement between the Employer and such Eligible Employee, in each case as
measured against standards generally prevailing at the relevant time in the
savings and community banking industry; provided, however, that such individual
shall not be deemed to have been discharged for cause unless and until he shall
have received a written notice of termination from the Board, which notice shall
be given to such individual not later than five (5) business days after the
board of directors of the Employer adopts, and shall be accompanied by, a
resolution duly approved by affirmative vote of a majority of the entire board
of directors of the Employer at a meeting called and held for such purpose
(which meeting shall be held not less than fifteen (15) days nor more than
thirty (30) days after notice to the individual), at which meeting there shall
be a reasonable opportunity for the individual to make oral and written
presentations to the members of the board of directors of the Employer, on his
own behalf, or through a representative, who may be his legal counsel, to refute
the grounds for the proposed determination) finding that in the good faith
opinion of the board of directors of the Employer grounds exist for discharging
the individual for cause;


(c) for an Eligible Individual who is a non-employee director, removal for cause
under the terms of the laws or any law rule or regulation applicable to the
entity upon whose board of directors the individual serves as a non-employee
director.


Section 2.45 Vesting Date means the date on which an Option, Stock Appreciation
Right, Restricted Stock Award, or Shares acquired upon exercise of an Option
cease to be forfeitable upon termination of the Recipient’s Service.


Article III


Available Shares


Section 3.1 Shares Available under the Plan.


Subject to section 9.3, the maximum aggregate number of Shares which may be
issued for Restricted Stock Awards and upon the exercise of Options and Stock
Appreciation Rights shall be 1,496,300 Shares.


Section 3.2 Shares Available for Options.


Subject to section 9.3, the maximum aggregate number of Shares which may be
issued upon exercise of Options shall be 1,496,300 shares, and the maximum
aggregate number of Options which may be granted to any one individual in any
calendar year shall be 250,000 Options.


Section 3.3 Shares Available for Restricted Stock Awards.


Subject to section 9.3, the maximum number of Shares which may be issued as
Restricted Stock Awards under the Plan shall be 374,075 Shares and the maximum
aggregate number of Shares which may be granted as Restricted Stock Awards to
any one individual in any calendar year shall be 60,000 Shares.


Section 3.4 Shares Available for Stock Appreciation Right


Subject to section 9.3, the maximum aggregate number of Shares which may be
issued upon exercise of Stock Appreciation Rights shall be 1,496,300 and the
maximum aggregate number of Stock Appreciation Rights which may be granted under
the Plan and to any one individual in any calendar year shall be 250,000 Stock
Appreciation Rights.


Article IV


Administration


Section 4.1 Committee.


(a) Subject to section 4.1(b), the Plan shall be administered by the members of
the Compensation Committee of Dime Community Bancshares, Inc. who are
Disinterested Board Members. If the Committee consists of fewer than two
Disinterested Board Members, then the Board shall appoint to the Committee such
additional Disinterested Board Members as shall be necessary to provide for a
Committee consisting of at least two Disinterested Board Members.


(b) The Board may, in its discretion, take any action and exercise any power,
privilege or discretion conferred on the Committee under the Plan with the same
force and effect under the Plan as if done or exercised by the Committee.


(c) No member of the Committee on the Board shall participate in any action
taken by such body under the Plan if he or she is personally affected thereby,
unless all members of the Committee or Board, as applicable, are similarly
affected.


Section 4.2 Committee Action.


The Committee shall hold such meetings, and may make such administrative rules
and regulations, as it may deem proper. A majority of the members of the
Committee shall constitute a quorum, and the action of a majority of the members
of the Committee present at a meeting at which a quorum is present, as well as
actions taken pursuant to the unanimous written consent of all of the members of
the Committee without holding a meeting, shall be deemed to be actions of the
Committee. All actions of the Committee shall be final and conclusive and shall
be binding upon the Company and all other interested parties. Any Person dealing
with the Committee shall be fully protected in relying upon any written notice,
instruction, direction or other communication signed by the Secretary of the
Committee and one member of the Committee, by two members of the Committee or by
a representative of the Committee authorized to sign the same in its behalf.


Section 4.3 Committee Responsibilities.


Subject to the terms and conditions of the Plan and such limitations as may be
imposed by the Board, the Committee shall be responsible for the overall
management and administration of the Plan and shall have such authority as shall
be necessary or appropriate in order to carry out its responsibilities,
including, without limitation, the authority:


(a) to interpret and construe the Plan, and to determine all questions that may
arise under the Plan as to eligibility for participation in the Plan, the number
of Shares subject to the Restricted Stock Awards, Stock Appreciation Rights or
Options, if any, to be granted, and the terms and conditions thereof;


(b) with the consent of the Recipient or Beneficiary, as applicable, amend or
modify the terms of any outstanding Option, Stock Appreciation Right or
Restricted Stock Award or accelerate or defer the Vesting Date or Earliest
Exercise Date thereof;


(c) to adopt rules and regulations and to prescribe forms for the operation and
administration of the Plan; and


(d) to take any other action not inconsistent with the provisions of the Plan
that it may deem necessary or appropriate.


All decisions, determinations and other actions of the Committee made or taken
in accordance with the terms of the Plan shall be final and conclusive and
binding upon all parties having an interest therein.


Article V


Stock Options


Section 5.1 Grant of Options.


(a) Subject to the limitations of the Plan, the Committee may, in its
discretion, grant to an Eligible Individual an Option to purchase Shares. An
Option for an Eligible Employee must be designated as either an Incentive Stock
Option or a Non-Qualified Stock Option and, if not designated as either, shall
be a Non-Qualified Stock Option. An Option for an Eligible Individual who is not
an Eligible Employee shall be a Non-Qualified Stock Option.


(b) Any Option granted under this section 5.1 shall be evidenced by a written
agreement which shall:


(i) specify the number of Shares covered by the Option determined in accordance
with section 5.2;


(ii)  specify the Exercise Price, determined in accordance with section 5.3, for
the Shares subject to the Option;


(iii) specify the Earliest Exercise Date and the Exercise Period determined in
accordance with section 5.4;


(iv) specify the Vesting Date determined in accordance with section 5.5;


(v) set forth specifically or incorporate by reference the applicable provisions
of the Plan; and


(vi) contain such other terms and conditions not inconsistent with the Plan as
the Committee may, in its discretion, prescribe with respect to an Option
granted to an Eligible Individual.


Section 5.2 Size of Option.


Subject to section 3.2 and such limitations as the Board may from time to time
impose, the number of Shares as to which an Eligible Individual may be granted
Options shall be determined by the Committee, in its discretion.


Section 5.3 Exercise Price.


The price per Share at which an Option may be exercised shall be determined by
the Committee, in its discretion, provided, however, that the Exercise Price
shall not be less than the Fair Market Value of a Share on the date on which the
Option is granted.


Section 5.4 Exercise Period; Earliest Exercise Date.


(a) Subject to section 5.4(b), the Exercise Period during which an Option may be
exercised shall commence on the Earliest Exercise Date specified by the
Committee in the Option Agreement (or, if no Earliest Exercise Date is specified
in the Option Agreement, on the Vesting Date). It shall expire on the date
specified in the Option Agreement (and in any event no later than the tenth
anniversary of the date of grant) or, if no date is specified, on the earliest
of:


(i) the date and time when the Recipient terminates Service for any reason other
than the Recipient's death, Disability or discharge that is not a Termination
for Cause; and


(ii) the last day of the three-month period that begins on the date and time
when the Recipient terminates Service due to discharge that is not a Termination
for Cause;


(iii)  the last day of the one-year period that begins on the date and time when
the Recipient terminates Service due to the Recipient's death or Disability; and


(iv) the last day of the five-year period commencing on the date on which the
Option was granted.


A Recipient’s termination of Service prior to the Earliest Exercise Date of an
Option shall, unless otherwise provided in the Option Agreement, result in the
Option being canceled without consideration at the close of business on the last
day of Service. An Option that remains unexercised at the close of business on
the last day of the Exercise Period (including but not limited to an Option
whose Earliest Exercise Date has not occurred) shall be canceled without
consideration at the close of business on the last day of the Exercise Period.


(b) Unless otherwise determined by the Committee and specified in the Option
Agreement:


(i) if a Change in Control occurs while an Option is outstanding and on or
before its scheduled expiration date, then for purposes of exercising vested
Options, the date on which the Exercise Period expires shall be extended to the
earliest to occur of: (A) tenth (10th) anniversary of the date the Option was
granted; and (B) the third (3rd) anniversary of the date of the Change in
Control; or any later date determined under section 5.4(b)(ii) or (iii);


(ii) if a Change in Control occurs while an Option is outstanding and on or
before its Earliest Exercise Date, then solely for the purpose of measuring the
Exercise Period (but not for purposes of vesting), the Recipient of the Option
shall be deemed to continue in Service through the applicable Earliest Exercise
Date, and the date on which the Exercise Period expires shall be extended to the
earliest to occur of: (A) the tenth (10th) anniversary of the date the Option
was granted; (B) the third (3rd) anniversary of the date of the Change in
Control; and (C) ninety (90) days after the Earliest Exercise Date; or any later
date determined under section 5.4(b)(i) or (iii);


(iii) if, on the date an Option is otherwise scheduled to expire, the holder of
the Option may not then exercise the Option or sell Shares on a national
securities exchange without violating applicable federal, state or local
securities laws or the terms of a securities trading blackout (including but not
limited to a blackout period established under the Company’s securities trading
policy or a contractual lockup in connection with a securities offering or other
transaction involving the Company), the date on which the Exercise Period
expires shall be extended to the earliest to occur of: (A) the tenth (10th)
anniversary of the date the Option was granted; and (B) ninety (90) days after
the last day of the securities trading blackout; or any later date determined
under section 5.4(b)(i) or (ii); and


(iv) the Earliest Exercise Date (but not the Vesting Date) of any Option
outstanding on the date of the Recipient’s termination of Service due to death
or Disability shall be accelerated to the date of such termination of Service
provided that the Recipient of such Option remained in continuous Service during
the period beginning on the date the Option is granted and ending on the date of
termination of Service.


Section 5.5 Vesting Date.


(a) Subject to section 5.5(b), the Vesting Date for each Option granted under
the Plan shall be the date determined by the Committee and specified in the
Option Agreement. If no provision for vesting is made in the Option Agreement,
the Vesting Date shall be:


(i) the first anniversary of the date of grant, as to 25% of the Shares subject
to the Option as of the date of grant;
 
(ii) the second anniversary of the date of grant, as to an additional 25% of the
Shares subject to the Option as of the date of grant;
 
(iii) the third anniversary of the date of grant, as to an additional 25% of the
Shares subject to the Option as of the date of grant;
 
(iv) the fourth anniversary of the date of grant, as to any remaining balance of
the Shares subject to the Option as of the date of grant;
 
(vi) in the event of the Recipient's termination of Service due to the
Recipient's Death or Disability, the date of termination of Service, as to any
Options otherwise scheduled to vest during the period of six months beginning on
the date of termination.


Failure of a Recipient to remain in continuous Service during the period
beginning on the date an Option is granted and ending on the Option’s Vesting
Date shall result in a cancellation of the Option without consideration at the
earliest date and time at which the Recipient is not in continuous Service.


(b) Except to the extent that an applicable Option Agreement expressly provides
otherwise, each Option granted to an Eligible Employee that is outstanding under
the Plan on the date on which a Change of Control occurs shall, on such date, be
100% vested and exercisable.


Section 5.6 Additional Restrictions on Incentive Stock Options.


An Option granted to an Eligible Employee designated by the Committee to be an
Incentive Stock Option shall be subject to the following provisions:
 
(a) If, for any calendar year, the sum of (i) plus (ii) exceeds $100,000, where
(i) equals the Fair Market Value (determined as of the date of the grant) of
Shares subject to an Option intended to be an Incentive Stock Option which first
become available for purchase during such calendar year, and (ii) equals the
Fair Market Value (determined as of the date of grant) of Shares subject to any
other options intended to be Incentive Stock Options and previously granted to
the same Eligible Employee which first become exercisable in such calendar year,
then that number of Shares optioned which causes the sum of (i) and (ii) to
exceed $100,000 shall be deemed to be Shares optioned pursuant to a
Non-Qualified Stock Option or Non-Qualified Stock Options, with the same terms
as the Option or Options intended to be an Incentive Stock Option;


(b) The Exercise Price of an Incentive Stock Option granted to an Eligible
Employee who, at the time the Option is granted, owns Shares comprising more
than 10% of the total combined voting power of all classes of stock of the
Company shall not be less than 110% of the Fair Market Value of a Share, and if
an Option designated as an Incentive Stock Option shall be granted at an
Exercise Price that does not satisfy this requirement, the designated Exercise
Price shall be observed and the Option shall be treated as a Non-Qualified Stock
Option;


(c) The Exercise Period of an Incentive Stock Option granted to an Eligible
Employee who, at the time the Option is granted, owns Shares comprising more
than 10% of the total combined voting power of all classes of stock of the
Company, shall expire no later than the fifth anniversary of the date on which
the Option was granted, and if an Option designated as an Incentive Stock Option
shall be granted for an Exercise Period that does not satisfy this requirement,
the designated Exercise Period shall be observed and the Option shall be treated
as a Non-Qualified Stock Option;


(d) An Incentive Stock Option that is exercised during its designated Exercise
Period but more than:


(i) three (3) months after the termination of employment with the Company and
all of its Parents and Subsidiaries (other than on account of disability within
the meaning of section 22(e)(3) of the Code or death of the Eligible Employee to
whom it was granted); or


(ii) one (1) year after such individual’s termination of employment with the
Company, a parent or a subsidiary due to disability (within the meaning of
section 22(e)(3) of the Code) or death;


may be exercised in accordance with the terms of the Option but shall at the
time of exercise be treated as a Non-Qualified Stock Option; and


(e) Except with the prior written approval of the Committee, no individual shall
dispose of Shares acquired pursuant to the exercise of an Incentive Stock Option
until after the later of (i) the second anniversary of the date on which the
Incentive Stock Option was granted, or (ii) the first anniversary of the date on
which the Shares were acquired.


Section 5.7 Method of Exercise.


(a) Subject to the limitations of the Plan and the Option Agreement, an Option
Holder may, at any time after the Earliest Exercise Date and during the Exercise
Period, exercise his or her right to purchase all or any part of the Shares to
which the Option relates; provided, however, that the minimum number of Shares
which may be purchased at any time shall be 100, or, if less, the total number
of Shares relating to the Option which remain unpurchased. An Option Holder
shall exercise an Option to purchase Shares by:


(i) giving written notice to the Committee, in such form and manner as the
Committee may prescribe, of his intent to exercise the Option;


(ii) delivering to the Committee full payment, consistent with section 5.7(b),
for the Shares as to which the Option is to be exercised; and


(iii) satisfying such other conditions as may be prescribed in the Option
Agreement.


(b) The Exercise Price of Shares to be purchased upon exercise of any Option
shall be paid in full:


(i) in cash (by certified or bank check or such other instrument as the Company
may accept); or


(ii) if and to the extent permitted by the Committee, in the form of Shares
already owned by the Option holder for a period of more than six (6) months as
of the exercise date and having an aggregate Fair Market Value on the date the
Option is exercised equal to the aggregate Exercise Price to be paid; or


(iii) by a combination thereof.


If permitted by the Committee, payment for any Shares to be purchased upon
exercise of an Option may also be made by delivering a properly executed
exercise notice to the Company, together with a copy of irrevocable instructions
to a broker to deliver promptly to the Company the amount of sale or loan
proceeds to pay the purchase price and applicable tax withholding amounts (if
any), in which event the Shares acquired shall be delivered to the broker
promptly following receipt of payment.


(c) When the requirements of section 5.7(a) and (b) have been satisfied, the
Committee shall take such action as is necessary to cause the issuance of a
stock certificate evidencing the Option holder’s ownership of such Shares. The
Person exercising the Option shall have no right to vote or to receive
dividends, nor have any other rights with respect to the Shares, prior to the
date as of which such Shares are transferred to such Person on the stock
transfer records of the Company, and no adjustments shall be made for any
dividends or other rights for which the record date is prior to the date as of
which such transfer is effected, except as may be required under section 8.3.


Section 5.8 Limitations on Options
(a) An Option by its terms shall not be transferable by any Option Holder,
except that (i) a Recipient may transfer a Non-Qualified Stock Option to the
Recipient’s Family Members during his lifetime; and (b) any Option Holder may
transfer Options remaining unexercised at his death to a Beneficiary or by will
or by the laws of descent and distribution. Any permitted transfer to Family
Members shall be effected by written notice to the Company given in such form
and manner as the Committee may prescribe and shall be recognized only if such
notice is received by the Company prior to the death of the person giving it.
Thereafter, the Permitted Transferee shall have, with respect to such Option,
all of the rights, privileges and obligations which would attach thereunder to
the Recipient except the right to transfer the Option to Family Members. If a
privilege of the Option depends on the life, Service, employment or other status
of the transferor, such privilege of the Option for the transferee shall
continue to depend on the life, Service, employment or other status of the
transferor. The Committee shall have full and exclusive authority to interpret
and apply the provisions of this Plan to transferees to the extent not
specifically described herein.


(b) The Company’s obligation to deliver Shares with respect to an Option shall,
if the Committee so requests, be conditioned upon the receipt of a
representation as to the investment intention of the Option holder to whom such
Shares are to be delivered, in such form as the Committee shall determine to be
necessary or advisable to comply with the provisions of applicable federal,
state or local law. It may be provided that any such representation shall become
inoperative upon a registration of the Shares or upon the occurrence of any
other event eliminating the necessity of such representation. The Company shall
not be required to deliver any Shares under the Plan prior to (i) the admission
of such Shares to listing on any stock exchange on which Shares may then be
listed, or (ii) the completion of such registration or other qualification under
any state or federal law, rule or regulation as the Committee shall determine to
be necessary or advisable.


(c) An Option holder may designate a Beneficiary to receive any Options that may
be exercised after his death. Such designation (and any change or revocation of
such designation) shall be made in writing in the form and manner prescribed by
the Committee. In the event that the designated Beneficiary dies prior to the
Option holder, or in the event that no Beneficiary has been designated, any
Options that may be exercised following the Option holder’s death shall be
transferred to the executor or administrator of the Option holder’s estate, or
if no such executor or administrator is appointed within such time as the
Committee, in its sole discretion, shall deem reasonable, to such one or more of
the spouse and descendants and blood relatives of such deceased person as the
Committee may select. If the Option holder and his Beneficiary shall die in
circumstances that cause the Committee, in its discretion, to be uncertain which
shall have been the first to die, the Option holder shall be deemed to have
survived the beneficiary.


Article VI


Restricted Stock Awards


Section 6.1 In General.


(a) Each Restricted Stock Award shall be evidenced by an Award Notice issued by
the Committee to the Eligible Individual, which notice shall:


(i) specify the number of Shares covered by the Restricted Stock Award;


(ii) specify the amount (if any) which the Recipient shall be required to pay to
the Company in consideration for the issuance of such Shares (which shall in no
event be less than the minimum amount required for such Shares to be validly
issued, fully paid and nonassessable under applicable law);


(iii) specify whether the Restricted Stock Award is a Performance-Based Award
and, if it is, the applicable Performance Goal or Performance Goals;


(iv) specify whether the Restricted Stock Award is a Career Service Award; and 
 
(iv) specify the date of grant of the Restricted Stock Award; and


(v) specify the Vesting Date for the Restricted Stock Award;


and contain such other terms and conditions not inconsistent with the Plan as
the Committee may, in its discretion, prescribe.


(b) All Restricted Stock Awards shall be in the form of issued and outstanding
Shares that shall be either:


(i) registered in the name of the Committee or other trustee or custodian for
the benefit of the Recipient and held by the Committee pending the vesting or
forfeiture of the Restricted Stock Award;


(ii) registered in the name of Recipient and held by the Committee, together
with a stock power executed by the Recipient in favor of the Committee, pending
the vesting or forfeiture of the Restricted Stock Award; or


(iii) registered in the name of and delivered to the Recipient.


In any event, the certificates evidencing the Shares shall at all times prior to
the applicable Vesting date bear the following legend:


The Common Stock evidenced hereby is subject to the terms of Restricted Stock
Award Notice between Dime Community Bancshares, Inc. and [Name of Recipient]
dated [Date] made pursuant to the terms of the Dime Community Bancshares, Inc.
2004 Omnibus Stock Incentive Plan, copies of which are on file at the executive
offices of Dime Community Bancshares, Inc., and may not be sold, encumbered,
hypothecated or otherwise transferred except in accordance with the terms of
such Plan and Agreement.


or such other restrictive legend as the Committee, in its discretion, may
specify.


(c) An Award by its terms shall not be transferable by the Eligible Individual
other than by will or by the laws of descent and distribution, and the Shares
granted pursuant to such Award shall be distributable, during the lifetime of
the Recipient, only to the Recipient.


Section 6.2 Vesting Date.


(a) The Vesting Date for each Restricted Stock Award that is not a Career
Service Award shall be determined by the Committee and specified in the Award
Notice and, if no date is specified in the Award Notice, shall be the first
anniversary of the date of grant as to 25% of the Shares; the second anniversary
of the date of grant as to an additional 25% of the Shares; the third
anniversary of the date of grant as to an additional 25% of the Shares; and the
fourth anniversary of the date of grant as to the remaining balance of the
Shares.


(b) Unless otherwise determined by the Committee and specified in the Award
Notice for a Restricted Stock Award that is not a Career Service Award:


(i) if the Recipient of a Restricted Stock Award terminates Service prior to the
Vesting Date for any reason other than death or Disability, any unvested Shares
shall be forfeited without consideration (other than a refund to the Recipient
of an amount equal to the lesser of the amount (if any) paid by the Recipient
for the Shares being forfeited upon their issuance and the Fair Market Value of
such Shares on the date of forfeiture);


(ii) if the Recipient of a Restricted Stock Award terminates Service prior to
the Vesting Date on account of death or Disability, any unvested Shares that
were scheduled to vest during the six-month period beginning on the date of
termination shall become vested on the date of termination of Service; and


(iii) if a Change in Control occurs prior to the Vesting Date of a Restricted
Stock Award that is outstanding on the date of the Change in Control, the
Vesting Date shall be accelerated to the date of the Change in Control.


Section 6.3 Performance Based Restricted Stock Awards.


(a) At the time it grants a Performance-Based Restricted Stock Award, the
Committee shall establish one or more Performance Goals, the attainment of which
shall be a condition of the Recipient’s right to retain the related Shares. The
Performance Goals shall be selected from among the following:


(i)
Earnings per common share
(ii)
Net income
(iii)
Return on average equity
(iv)
Return on average assets
(v)
Core earnings
(vi)
Stock price
(vii)
Strategic business objectives, consisting of one or more objectives
based upon satisfying specified cost targets, business expansion goals,
and goals relating to acquisitions or divestitures
(viii)
Operating income
(ix)
Operating efficiency ratio
(x)
Net interest spread
(xi)
Loan production volumes
(xii)
Non-performing loans
(xiii)
Cash flow
(xiv)
Total shareholder return
(xv)
Net revenue
(xvi)
Gross revenue
(xvii)
Operating expense
(xviii)
Fee income
(xix)
Deposit growth
(xx)
Any other performance criteria established by the Administrative Committee
(xxi)
Any combination of (i) through (xx) above



Performance Goals may be established on the basis of reported earnings or cash
earnings, and consolidated results or individual business units and may, in the
discretion of the Committee, include or exclude extraordinary items and/or the
results of discontinued operations. Each Performance Goal may be expressed on an
absolute and/or relative basis, may be based on or otherwise employ comparisons
based on internal targets, the past performance of the Company (or individual
business units) and/or the past or current performance of other companies.


(b) At the time it grants a Performance-Based Restricted Stock Award, the
Committee shall establish a Performance Measurement Period for each Performance
Goal. The Performance Measurement Period shall be the period over which the
Performance Goal is measured and its attainment is determined. If the Committee
establishes a Performance Goal but fails to specify a Performance Measurement
Period, the Performance Measurement Period shall be:


(i) if the Performance-Based Restricted Stock Award is granted during the first
nine months of the Company’s fiscal year, the three-fiscal year period of the
Company that begins with the fiscal year in which the Performance-Based
Restricted Stock Award is granted; and


(ii) in all other cases, the period of twelve (12) consecutive fiscal quarters
of the Company that begins with the fiscal quarter in which the
Performance-Based Restricted Stock Award is granted.


(c) As promptly as practicable following the end of each Performance Measurement
Period, the Committee shall determine, on the basis of such evidence as it deems
appropriate, whether the Performance Goals for such Performance Measurement
Period have been attained and, if they have been attained, shall certify such
fact in writing.


(d) If the Performance Goals for a Performance-Based Restricted Stock Award have
been attained and certified, the Committee shall either:


(i) if the relevant Vesting Date has occurred, cause the ownership of the Shares
subject to such Restricted Stock Award, together with all dividends and other
distributions with respect thereto that have been accumulated, to be transferred
on the stock transfer records of the Company, free of any restrictive legend
other than as may be required by applicable law, to the Recipient of the
Restricted Stock Award; or


(ii) in all other cases, continue the Shares in their current status pending the
occurrence of the relevant Vesting Date or forfeiture of the Shares.


If any one or more of the relevant Performance Goals have not been attained, all
of the Shares subject to such Restricted Stock Award shall be forfeited without
a consideration (other than a refund to the Recipient or his estate of an amount
equal to the lesser of the amount (if any) paid by the Recipient for the Shares
being forfeited upon their issuance and the Fair Market Value of such Shares on
the date of forfeiture).


(e) If the Performance Goals for any Performance Measurement Period shall have
been affected by special factors (including material changes in accounting
policies or practices, material acquisitions or dispositions of property, or
other unusual items) that in the Committee’s judgment should or should not be
taken into account, in whole or in part, in the equitable administration of the
Plan, the Committee may, for any purpose of the Plan, adjust such Performance
Goals and make payments accordingly under the Plan; provided, however, that any
adjustments made in accordance with or for the purposes of this section 6.3(e)
shall be disregarded for purposes of calculating the Performance Goals for a
Performance-Based Restricted Stock Award to a Covered Employee if and to the
extent that such adjustments would have the effect of increasing the amount of a
the Restricted Stock Award to such Covered Employee.


(f) If provided by the Committee when a Performance-Based Restricted Stock Award
is granted, to the extent that the relevant Performance Goals are achieved prior
to the end of the Performance Measurement Period and certified by the Committee,
vested a Performance-Based Restricted Stock Award may be paid at any time
following such certification.


Section 6.4 Career Service Awards.


The Vesting Date of a Restricted Stock Award that is designated a Career Service
Award shall be:


(a) the date of the Retirement, death or Disability of the Recipient; and
 
(b) the fifth anniversary of the date of grant of the Restricted Stock Award or
occurrence of such later date as the Committee may determine and specify in the
Award Notice
 
in each case while the Recipient is in the Service of the Employer. If the
Vesting Date is prior to the Recipient's 65th birthday (or any later date
specified in accordance with section 6.4(b)), the number of Shares subject to
the Career Service Award that become vested on the Vesting Date shall be equal
to the product (rounded to the nearest whole Share) of (a) the number of Shares
subject to the Career Service Award multiplied by (b) a fraction, the numerator
of which is the number of calendar months that begin during the period beginning
on the date of grant and ending on the Vesting Date and the denominator of which
is the number of calendar months that begin during the period beginning on the
date of grant and ending on the Recipient's 65th birthday (or later date
specified in accordance with section 6.4(b)). If a Recipient terminates Service
in all capacities with all Employers prior to the Vesting Date for a Career
Service Award, and to the extent that the relevant Vesting Date for a Career
Service Award is prior to the Recipient's 65th birthday (or any later date
specified in accordance with section 6.4(b)), any Shares subject to the Career
Service Award that are not vested shall be forfeited. Any Shares that become
vested due to Retirement shall be further subject to forfeiture if and to the
extent provided in any retirement agreement between the Recipient and the
Employer.


Section 6.5 Dividend Rights.


Unless the Committee determines otherwise with respect to any Restricted Stock
Award and specifies such determination in the relevant Award Notice, any
dividends or distributions declared and paid with respect to Shares subject to
the Restricted Stock Award, whether or not in cash, shall be held and
accumulated (with investment earnings or losses) pending vesting at the same
time and subject to the same terms and conditions as the underlying Shares and,
pending vesting, shall be reinvested in additional Shares .


Section 6.6 Voting Rights.


Unless the Committee determines otherwise with respect to any Restricted Stock
Award and specifies such determination in the relevant Award Notice, voting
rights appurtenant to the Shares subject to the Restricted Stock Award, shall be
exercised by the Committee in its discretion.


Section 6.7 Tender Offers.


Each Recipient to whom a Restricted Stock Award is outstanding shall have the
right to respond, or to direct the response, with respect to the related Shares,
to any tender offer, exchange offer or other offer made to the holders of
Shares. Such a direction for any such Shares shall be given by proxy or ballot
(if the Recipient is the beneficial owner of the Shares for voting purposes) or
by completing and filing, with the inspector of elections, the Trustee or such
other person who shall be independent of the Company as the Committee shall
designate in the direction (if the Recipient is not such a beneficial owner), a
written direction in the form and manner prescribed by the Committee. If no such
direction is given, then the Shares shall not be tendered.


Section 6.8 Designation of Beneficiary.


An Eligible Individual who has received a Restricted Stock Award may designate a
Beneficiary to receive any unvested Shares that become vested on the date of his
death. Such designation (and any change or revocation of such designation) shall
be made in writing in the form and manner prescribed by the Committee. In the
event that the Beneficiary designated by an Eligible Individual dies prior to
the Eligible Individual, or in the event that no Beneficiary has been
designated, any vested Shares that become available for distribution on the
Eligible Individual’s death shall be paid to the executor or administrator of
the Eligible Individual’s estate, or if no such executor or administrator is
appointed within such time as the Committee, in its sole discretion, shall deem
reasonable, to such one or more of the spouse and descendants and blood
relatives of such deceased person as the Committee may select.


Section 6.9 Manner of Distribution of Awards.


The Company’s obligation to deliver Shares with respect to a Restricted Stock
Award shall, if the Committee so requests, be conditioned upon the receipt of a
representation as to the investment intention of the Eligible Individual or
Beneficiary to whom such Shares are to be delivered, in such form as the
Committee shall determine to be necessary or advisable to comply with the
provisions of applicable federal, state or local law. It may be provided that
any such representation shall become inoperative upon a registration of the
Shares or upon the occurrence of any other event eliminating the necessity of
such representation. The Company shall not be required to deliver any Shares
under the Plan prior to (i) the admission of such Shares to listing on any stock
exchange on which Shares may then be listed, or (ii) the completion of such
registration or other qualification under any state or federal law, rule or
regulation as the Committee shall determine to be necessary or advisable.


Section 6.10 Taxes.


The Company or the Committee shall have the right to require any person entitled
to receive Shares pursuant to a Restricted Stock Award to pay the amount of any
tax which is required to be withheld with respect to such Shares, or, in lieu
thereof, to retain, or to sell without notice, a sufficient number of Shares to
cover the amount required to be withheld.


Article VII


Stock Appreciation Rights


Section 7.1 Grant of Stock Appreciation Rights.


(a) Subject to the limitations of the Plan, the Committee may, in its
discretion, grant to an Eligible Individual a Stock Appreciation Right. A Stock
Appreciation Right must be designated as either a tandem Stock Appreciation
Right or a stand-alone Stock Appreciation Right and, if not so designated, shall
be deemed to be a stand-alone Stock Appreciation Right. A tandem Stock
Appreciation Right may only be granted at the same time as the Option to which
it relates.


(b) Any Stock Appreciation Right granted under this section 7.1 shall be
evidenced by a written agreement which shall:


(i) in the case of a tandem Stock Appreciation Right, relate to the same number
of Shares; be settled only in Shares; have the same Exercise Price, Exercise
Period, Vesting Date and other terms and conditions as the Option to which it
relates and provide that the exercise of the related Option shall be deemed to
cancel the Stock Appreciation Right for a like number of Shares and that the
exercise of the Stock Appreciation Right shall be deemed to cancel the related
Option for a like number of Shares;


(ii) in the case of a stand-alone Stock Appreciation Right:


(A)  specify the number of Shares covered by the Stock Appreciation Right;


(B) specify the Exercise Price, determined in accordance with section 7.3;


(C) specify the Earliest Exercise Date and the Exercise Period;


(D) specify the Vesting Date;


(E) specify whether the Stock Appreciation will be settled in cash or in Shares;


(F) set forth specifically or incorporate by reference the applicable provisions
of the Plan; and


(G) contain such other terms and conditions not inconsistent with the Plan as
the Committee may, in its discretion, prescribe with respect to an Stock
Appreciation Right granted to an Eligible Individual.


Section 7.2 Size of Stock Appreciation Right.


Subject to section 3.4 and such limitations as the Board may from time to time
impose, the number of Shares as to which an Eligible Individual may be granted
stand-alone Stock Appreciation Rights shall be determined by the Committee, in
its discretion; provided, however, that a tandem Stock Appreciation Right shall
be granted for a number of Shares no greater than the number of Shares subject
to the related Option.


Section 7.3 Exercise Price.


The price per Share at which a stand-alone Stock Appreciation Right may be
exercised shall be determined by the Committee, in its discretion, provided,
however, that the Exercise Price shall not be less than the Fair Market Value of
a Share on the date on which the Option is granted.


Section 7.4 Exercise Period.


(a) Subject to section 7.4(b), the Exercise Period during which a stand-alone
Stock Appreciation Right may be exercised shall commence on the Vesting Date and
shall expire on the date specified in the SAR Agreement (and in any event no
later than the tenth anniversary of the date of grant) or, if no date is
specified, on the earliest of:
(i) the date and time when the Recipient terminates Service for any reason; and
(ii) the last day of the five-year period commencing on the date on which the
Option was granted.
A Recipient’s termination of Service prior to the Vesting Date of a Stock
Appreciation Right shall, unless otherwise provided in the SAR Agreement, result
in the Stock Appreciation Right being canceled without consideration at the
close of business on the last day of Service. A Stock Appreciation Right that is
vested and remains unexercised at the close of business on the last day of the
Exercise Period shall be deemed automatically exercised on such date.


Section 7.5 Vesting Date.


(a) Subject to section 7.5(b), the Vesting Date for each stand-alone Stock
Appreciation Right granted under the Plan shall be the date determined by the
Committee and specified in the SAR Agreement or, if no provision for vesting is
made in the SAR Agreement, the Vesting Date shall be:


(i) the first anniversary of the date of grant, as to 25% of the Shares subject
to the Stock Appreciation Right as of the date of grant;
 
(ii) the second anniversary of the date of grant, as to an additional 25% of the
Shares subject to the Stock Appreciation Right as of the date of grant;
 
(iii) the third anniversary of the date of grant, as to an additional 25% of the
Shares subject to the Stock Appreciation Right as of the date of grant;
 
(iv)  the fourth anniversary of the date of grant, as to any remaining balance
of the Shares subject to the Stock Appreciation Right as of the date of grant;
 
(v) in the event of the Recipient's termination of Service due to the
Recipient's Death or Disability, the date of termination of Service, as to any
Stock Appreciation Rights otherwise scheduled to vest during the period of six
months beginning on the date of termination.
 
Failure of a Recipient to remain in continuous Service during the period
beginning on the date a Stock Appreciation Right is granted and ending on the
Stock Appreciation Right’s Vesting Date shall result in a cancellation of the
Stock Appreciation Right without consideration at the earliest date and time at
which the Recipient is not in continuous Service.


(b) Except to the extent that an applicable SAR Agreement expressly provides
otherwise, each Stock Appreciation Right that is outstanding under the Plan on
the date on which a Change of Control occurs shall, on such date, be 100% vested
and exercisable.


Section 7.6 Method of Exercise.


(a) Subject to the limitations of the Plan and the SAR Agreement, a Recipient
may, at any time after the Vesting Date and during the Exercise Period, exercise
his or her Stock Appreciation Right as to all or any part of the Shares to which
the Stock Appreciation Right relates; provided, however, that the minimum number
of Shares as to which a Stock Appreciation Right may be exercised shall be 100,
or, if less, the total number of Shares relating to the Stock Appreciation Right
which remain unexercised. A Recipient shall exercise a Stock Appreciation Right
by:
(i) giving written notice to the Committee, in such form and manner as the
Committee may prescribe, of his intent to exercise the Stock Appreciation Right;
and
(ii) satisfying such other conditions as may be prescribed in the SAR Agreement.
Any stand-alone Stock Appreciation Rights that are vested and remain unexercised
at the expiration date of the relevant Exercise Period shall be deemed
automatically exercised on such date without the requirement of notice or any
other action on the part of the Recipient.


(b) When the requirements of section 7.6(a) have been satisfied, the Committee
shall take such action as is necessary to cause the remittance to the Recipient
(or, in the event of his death, his Beneficiary) of a payment in an amount per
Share equal to the excess (if any) of (i) the Fair Market Value of a Share on
the date of exercise over (ii) the Exercise Price per Share, or, if applicable
Shares with an aggregate Fair Market Value of a like amount.


Section 7.7 Beneficiaries.


The Recipient of a stand-alone Stock Appreciation Right may designate a
Beneficiary to receive any payment in respect of outstanding stand-alone Stock
Appreciation Rights that may be made after his death. Such designation (and any
change or revocation of such designation) shall be made in writing in the form
and manner prescribed by the Committee. In the event that the designated
Beneficiary dies prior to the Recipient, or in the event that no Beneficiary has
been designated, the executor or administrator of the Recipient's estate, or if
no such executor or administrator is appointed within such time as the
Committee, in its sole discretion, shall deem reasonable, such one or more of
the spouse and descendants and blood relatives of such deceased person as the
Committee may select, shall be deemed the Beneficiary. If the Recipient and his
Beneficiary shall die in circumstances that cause the Committee, in its
discretion, to be uncertain which shall have been the first to die, the
Recipient shall be deemed to have survived the beneficiary.


Article VIII


Special Tax Provisions


Section 8.1 Tax Withholding Rights.


The Company shall have the right to deduct from all amounts paid by the Company
in cash with respect to an Option or Stock Appreciation Right under the Plan any
taxes required by law to be withheld with respect to such Option or Stock
Appreciation Right. Where any Person is entitled to receive Shares, the Company
shall have the right to require such Person to pay to the Company the amount of
any tax which the Company is required to withhold with respect to such Shares,
or, in lieu thereof, to retain, or to sell without notice, a sufficient number
of Shares to cover the minimum amount required to be withheld. To the extent
determined by the Committee and specified in the Option Agreement, an Option
Holder shall have the right to direct the Company to satisfy the minimum
required federal, state and local tax withholding by reducing the number of
Shares subject to the Option (without issuance of such Shares to the Option
holder) by a number equal to the quotient of (a) the total minimum amount of
required tax withholding divided by (b) the excess of the Fair Market Value of a
Share on the Option Exercise Date over the Option Exercise Price per Share.


Section 8.2 Code Section 83(b) Elections.


If and to the extent permitted by the Committee and specified in an Option
Agreement for a Non-Qualified Stock Option or a Restricted Stock Award Agreement
for a Restricted Stock Award other than a Performance-Based Restricted Stock
Award, a Recipient may be permitted or required to make an election under
section 83(b) of the Code to include the compensation related thereto in income
for federal income tax purposes at the time of issuance of the Shares to such
Recipient instead of at a subsequent Vesting Date. In such event, the Shares
issued prior to their Vesting Date shall be issued in certificated form only,
and the certificates therefor shall bear the legend set forth in section 6.1(b)
or such other restrictive legend as the Committee, in its discretion, may
specify. In the event of the Recipient’s termination of Service prior to the
relevant Vesting Date or forfeiture of the Shares for any other reason, the
Recipient shall be required to return all forfeited Shares to the Company
without consideration therefor (other than a refund to the Recipient or his
estate of an amount equal to the lesser of the amount paid by the Recipient for
the Shares upon their issuance or the Fair Market Value of the Shares on the
date of forfeiture).


Section 8.3 Election to Defer Income Tax Liability Pursuant to Deferred
Compensation Program.


To the extent permitted by the Committee, the Recipient of a Non-Qualified Stock
Option, Stock Appreciation Right or Restricted Stock Award may elect to defer
the income tax liability associated therewith pursuant to the terms of a
non-qualified deferred compensation plan in which the Recipient is eligible to
participate.


Article IX


Amendment and Termination


Section 9.1 Termination.


The Board may suspend or terminate the Plan in whole or in part at any time
prior to the tenth anniversary of the Effective Date by giving written notice of
such suspension or termination to the Committee. Unless sooner terminated, the
Plan shall terminate automatically on the day preceding the tenth anniversary of
the Effective Date. In the event of any suspension or termination of the Plan,
all Options, Stock Appreciation Rights and Restricted Stock Awards theretofore
granted under the Plan that are outstanding on the date of such suspension or
termination of the Plan shall remain outstanding and exercisable for the period
and on the terms and conditions set forth in the Option and Stock Appreciation
Right agreements and the Award Notices evidencing such Options, Stock
Appreciation Rights and Restricted Stock Awards.


Section 9.2 Amendment.


The Board may amend or revise the Plan in whole or in part at any time;
provided, however, that, to the extent required to comply with section 162(m) of
the Code or the corporate governance standards imposed under the listing
requirements imposed by any national securities exchange on which the Company
lists or seeks to list Shares, no such amendment or revision shall be effective
if it amends a material term of the Plan unless approved by the holders of a
majority of the votes cast on a proposal to approve such amendment or revision.


Section 9.3 Adjustments in the Event of Business Reorganization.


(a) In the event any recapitalization, forward or reverse split, reorganization,
merger, consolidation, spin-off, combination, repurchase, or exchange of Shares
or other securities, stock dividend or other special and nonrecurring dividend
or distribution (whether in the form of cash, securities or other property),
liquidation, dissolution, or other similar corporate transaction or event,
affects the Shares such that an adjustment is appropriate in order to prevent
dilution or enlargement of the rights of Recipients under the Plan, then the
Committee shall, in such manner as it may deem equitable, adjust any or all of
(i) the number and kind of securities deemed to be available thereafter for
grants of Options, Stock Appreciation Rights and Restricted Stock Awards in the
aggregate to all Eligible Individuals and individually to any one Eligible
Individual, (ii) the number and kind of securities that may be delivered or
deliverable in respect of outstanding Options, Stock Appreciation Rights and
Restricted Stock Awards, and (iii) the Exercise Price of Options and Stock
Appreciation Rights. In addition, the Committee is authorized to make
adjustments in the terms and conditions of, and the criteria included in,
Options, Stock Appreciation Rights or Restricted Stock Awards (including,
without limitation, cancellation of Options, Stock Appreciation Rights and
Restricted Stock Awards in exchange for the in-the-money value, if any, of the
vested portion thereof, or substitution of Options, Stock Appreciation Rights or
Restricted Stock Awards using stock of a successor or other entity) in
recognition of unusual or nonrecurring events (including, without limitation,
events described in the preceding sentence) affecting the Company or any Parent
or Subsidiary or the financial statements of the Company or any Parent or
Subsidiary, or in response to changes in applicable laws, regulations, or
account principles; provided, however, that any such adjustment to an Option,
Stock Appreciation Right or Performance-Based Restricted Stock Award granted to
a Recipient who is a Covered Employee shall conform to the requirements of
section 162(m) of the Code and the regulations thereunder then in effect.


(b) In the event of any merger, consolidation, or other business reorganization
(including but not limited to a Change in Control) in which the Company is not
the surviving entity, any Options or Stock Appreciation Rights granted under the
Plan which remain outstanding shall be converted into options to purchase voting
common equity securities of the business entity which survives such merger,
consolidation or other business reorganization or stock appreciation rights
having substantially the same terms and conditions as the outstanding Options
under this Plan and reflecting the same economic benefit (as measured by the
difference between the aggregate exercise price and the value exchanged for
outstanding Shares in such merger, consolidation or other business
reorganization), all as determined by the Committee prior to the consummation of
such merger; provided, however, that the Committee may, at any time prior to the
consummation of such merger, consolidation or other business reorganization,
direct that all, but not less than all, outstanding Options and Stock
Appreciation Rights be canceled as of the effective date of such merger,
consolidation or other business reorganization in exchange for a cash payment
per Share equal to the excess (if any) of the value exchanged for an outstanding
Share in such merger, consolidation or other business reorganization over the
Exercise Price of the Option or Stock Appreciation Right being canceled.


(c) In the event of any merger, consolidation, or other business reorganization
(including but not limited to a Change in Control) in which the Company is not
the surviving entity, any Restricted Stock Award shall be adjusted by allocating
to the Recipient the amount of money, stock, securities or other property to be
received by the other shareholders of record, and such money, stock, securities
or other property shall be subject to the same terms and conditions of the
Restricted Stock Award that applied to the Shares for which it has been
exchanged.


Article X


Miscellaneous


Section 10.1 Status as an Employee Benefit Plan.


This Plan is not intended to satisfy the requirements for qualification under
section 401(a) of the Code or to satisfy the definitional requirements for an
"employee benefit plan" under section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended. It is intended to be a non-qualified incentive
compensation program that is exempt from the regulatory requirements of the
Employee Retirement Income Security Act of 1974, as amended. The Plan shall be
construed and administered so as to effectuate this intent.


Section 10.2 No Right to Continued Employment.


Neither the establishment of the Plan nor any provisions of the Plan nor any
action of the Board or the Committee with respect to the Plan shall be held or
construed to confer upon any Eligible Individual any right to a continuation of
his or her position as a director or employee of the Company. The Employers
reserve the right to remove any participating member of the Board or dismiss any
Eligible Employee or otherwise deal with any Eligible Individual to the same
extent as though the Plan had not been adopted.


Section 10.3 Construction of Language.


Whenever appropriate in the Plan, words used in the singular may be read in the
plural, words used in the plural may be read in the singular, and words
importing the masculine gender may be read as referring equally to the feminine
or the neuter. Any reference to an Article or section number shall refer to an
Article or section of this Plan unless otherwise indicated.


Section 10.4 Governing Law.


The Plan shall be construed, administered and enforced according to the laws of
the State of New York without giving effect to the conflict of laws principles
thereof, except to the extent that such laws are preempted by federal law. The
federal and state courts located in the County of New York shall have exclusive
jurisdiction over any claim, action, complaint or lawsuit brought under the
terms of the Plan. By accepting any Restricted Stock Award, SAtock Appreciation
Right or Option granted under this Plan, the Eligible Individual, and any other
person claiming any rights under the Plan, agrees to submit himself, and any
such legal action as he shall bring under the Plan, to the sole jurisdiction of
such courts for the adjudication and resolution of any such disputes.


Section 10.5 Headings.


The headings of Articles and sections are included solely for convenience of
reference. If there is any conflict between such headings and the text of the
Plan, the text shall control.


Section 10.6 Non-Alienation of Benefits.


The right to receive a benefit under the Plan shall not be subject in any manner
to anticipation, alienation or assignment, nor shall such right be liable for or
subject to debts, contracts, liabilities, engagements or torts.


Section 10.7 Notices.


Any communication required or permitted to be given under the Plan, including
any notice, direction, designation, comment, instruction, objection or waiver,
shall be in writing and shall be deemed to have been given at such time as it is
delivered personally or five (5) days after mailing if mailed, postage prepaid,
by registered or certified mail, return receipt requested, addressed to such
party at the address listed below, or at such other address as one such party
may by written notice specify to the other party:


(a) If to the Committee:


Dime Community Bancshares, Inc.
c/o The Dime Savings Bank of Williamsburgh
209 Havemeyer Street
Brooklyn, New York 11211


Attention: Corporate Secretary


(b) If to a Recipient, Beneficiary or Option Holder, to the Recipient’s,
Beneficiary's or Option Holder's address as shown in the Employer’s records.


Section 10.8 Approval of Shareholders.


The Plan shall be subject to approval by the Company’s shareholders within
twelve (12) months before or after the Effective Date. Any Option, Stock
Appreciation Rightt or Restricted Stock Award granted prior to the date such
approval is obtained shall be granted contingent on such approval and shall be
void ab initio in the event such approval is not obtained. No Performance-Based
Restricted Stock Awards shall be granted after the fifth (5th) anniversary of
the Effective Date unless, prior to such date, the listing of permissible
Performance Goals set forth in section 6.3 shall have been re-approved by the
stockholders of the Company in the manner required by section 162(m) of the Code
and the regulations thereunder.



 
 


DIME COMMUNITY BANCSHARES, INC.
2004 STOCK INCENTIVE PLAN 


Article I


Purpose


Section 1.1 General Purpose of the Plan. The purpose of the Plan is to promote
the growth and profitability of Dime Community Bancshares, Inc., by providing
certain directors, key officers and employees of Dime Community Bancshares, Inc.
and its Parents and Subsidiaries with an incentive to achieve corporate
objectives and by attracting and retaining individuals of outstanding competence
through a participation interest in the performance of Common Stock of Dime
Community Bancshares, Inc.




Article II


Definitions


The following definitions shall apply for the purposes of this Plan, unless a
different meaning is plainly indicated by the context:


Section 2.1 Award Notice means, with respect to a particular Restricted Stock
Award, a written instrument evidencing the Restricted Stock Award and
establishing the terms and conditions thereof.


Section 2.2 Bank means The Dime Savings Bank of Williamsburgh, a federally
chartered savings institution, and any successor thereto.


Section 2.3 Beneficiary means the Person designated by an Eligible Individual to
receive any Shares subject to a Restricted Stock Award made to such Eligible
Individual that become distributable, or to have the right to exercise any
Options or Stock Appreciation Rights granted to such Eligible Individual that
are exercisable, following the Eligible Individual’s death.




Section 2.4 Board means the Board of Directors of the Company.


Section 2.5 Career Service Award means, in the case of any Recipient, a
Restricted Stock Award described in section 6.4.


Section 2.6 Change in Control means any of the following events:


(a) the occurrence of any event (other than an event described in section
2.6(c)(i)) upon which any “person” (as such term is used in sections 13(d) and
14(d) of the Exchange Act), other than (A) a trustee or other fiduciary holding
securities under an employee benefit plan maintained for the benefit of
employees of the Company; (B) a corporation owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company; or (C) any group constituting a person in
which employees of the Company are substantial members, becomes the “beneficial
owner” (as defined in Rule 13d-3 promulgated under the Exchange Act), directly
or indirectly, of securities issued by the Company representing 25% or more of
the combined voting power of all of the Company’s then outstanding securities;
or


(b) the occurrence of any event upon which the individuals who on the date the
Plan is adopted are members of the Board, together with individuals whose
election by the Board or nomination for election by the Company’s stockholders
was approved by the affirmative vote of at least two-thirds of the members of
the Board then in office who were either members of the Board on the date this
Plan is adopted or whose nomination or election was previously so approved,
cease for any reason to constitute a majority of the members of the Board, but
excluding, for this purpose, any such individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of directors of the Company; or


(c) the shareholders of the Company approve either:


(i) a merger or consolidation of the Company with any other corporation, other
than a merger or consolidation following which both of the following conditions
are satisfied:


(A) either (I) the members of the Board of the Company immediately prior to such
merger or consolidation constitute at least a majority of the members of the
governing body of the institution resulting from such merger or consolidation;
or (II) the shareholders of the Company own securities of the institution
resulting from such merger or consolidation representing 80% or more of the
combined voting power of all such securities of the resulting institution then
outstanding in substantially the same proportions as their ownership of voting
securities of the Company immediately before such merger or consolidation; and


(B) the entity which results from such merger or consolidation expressly agrees
in writing to assume and perform the Company’s obligations under the Plan; or


(ii) a plan of complete liquidation of the Company or an agreement for the sale
or disposition by the Company of all or substantially all of its assets; and


(d) any event that would be described in section 2.6(a), (b) or (c) if the
“Bank” were substituted for the “Company” therein.


Section 2.7 Code means the Internal Revenue Code of 1986 (including the
corresponding provisions of any succeeding law).


Section 2.8 Committee means the Committee described in section 4.1.


Section 2.9 Company means Dime Community Bancshares, Inc., a corporation
organized and existing under the laws of the State of Delaware, and any
successor thereto.


Section 2.10 Covered Employee means, for any taxable year of the Company, a
person who is, or who the Committee determines is reasonably likely to be, a
“covered employee” (within the meaning of section 162(m) of the Code).


Section 2.11 Disability means a condition of incapacity, mental or physical, for
the performance of services which the Committee determines, on the basis of
competent medical evidence, is likely to be permanent, to continue for an
indefinite period of at least one hundred eighty (180) days, or to result in
death.


Section 2.12 Disinterested Board Member  means a member of the Board who: (a) is
not a current employee of the Company or a subsidiary, (b) is not a former
employee of the Company who receives compensation for prior services (other than
benefits under a tax-qualified retirement plan) during the taxable year, (c) has
not been an officer of the Company, (d) does not receive remuneration from the
Company or a subsidiary, either directly or indirectly, in any capacity other
than as a director except in an amount for which disclosure would not be
required pursuant to Item 404(a) of the proxy solicitation rules of the
Securities and Exchange Commission and (e) does not possess an interest in any
other transaction, and is not engaged in a business relationship, for which
disclosure would be required pursuant to Items 404(a) or (b) of the proxy
solicitation rules of the Securities and Exchange Commission. The term
Disinterested Board Member shall be interpreted in such manner as shall be
necessary to conform to the requirements of section 162(m) of the Code, Rule
16b-3 promulgated under the Exchange Act and the corporate governance standards
imposed on compensation committees under the listing requirements imposed by any
national securities exchange on which the Company lists or seeks to list Shares.


Section 2.13 Early Retirement means, in the case of any Recipient, termination
of all Service for the Employers at or after attainment of age 55 and the
completion of at least ten consecutive years of Service to the Employers.


Section 2.14 Earliest Exercise Date means, with respect to an Option, the
earliest date on which the Option may be exercised. The Earliest Exercise Date
may, but need not, be the same as the Option’s Vesting Date.


Section 2.15 Effective Date means May 20, 2004.


Section 2.16 Eligible Employee means any employee of the Company, or of a Parent
or Subsidiary, whom the Committee may determine to be a key officer or employee
and select to receive a Restricted Stock Award or a grant of an Option or Stock
Appreciation Right pursuant to the Plan.


Section 2.17 Eligible Individual means: (a) any Eligible Employee; and (b) any
non-employee director of the Company or a Parent or Subsidiary.


Section 2.18 Employer means the Company, the Bank and any successor thereto and,
with the prior approval of the Board, and subject to such terms and conditions
as may be imposed by the Board, any other savings bank, savings and loan
association, bank, corporation, financial institution or other business
organization or institution. With respect to any Eligible Individual, the
Employer shall mean the entity which employs such person or upon whose board of
directors such person serves.


Section 2.19 Exchange Act means the Securities Exchange Act of 1934, as amended.


Section 2.20 Exercise Period means the period during which an Option or Stock
Appreciation Right may be exercised.


Section 2.21 Exercise Price means the price per Share at which Shares subject to
an Option may be purchased upon exercise of the Option and on the basis of which
the cash payment due upon exercise of a Stock Appreciation Right is computed.


Section 2.22 Fair Market Value means, with respect to a Share on a specified
date:


(a) the final reported sales price on the date in question (or if there is no
reported sale on such date, on the last preceding date on which any reported
sale occurred) as reported in the principal consolidated reporting system with
respect to securities listed or admitted to trading on the principal United
States securities exchange on which the Shares are listed or admitted to
trading, as of the close of the market in New York City and without regard to
after-hours trading activity; or


(b) if the Shares are not listed or admitted to trading on any such exchange,
the closing bid quotation with respect to a Share on such date, as of the close
of the market in New York City and without regard to after-hours trading
activity, on the National Association of Securities Dealers Automated Quotations
System, or, if no such quotation is provided, on another similar system,
selected by the Committee, then in use; or


(c) if sections 2.22(a) and (b) are not applicable, the fair market value of a
Share as the Committee may determine.


Section 2.23 Family Member means, with respect to any Eligible Individual: (a)
any of the Eligible Individual’s children, stepchildren, grandchildren, parents,
stepparents, grandparents, spouses, former spouses, siblings, nieces, nephews,
mothers-in-law, fathers-in-law, sons-in-law, daughters-in-law, brothers-in-law
or sisters-in-law, including relationships created by adoption; (b) any natural
person sharing the Eligible Individual’s household (other than as a tenant or
employee, directly or indirectly, of the Eligible Individual); (c) a trust in
which any combination of the Eligible Individual and Persons described in
section 2.23(a) and (b) own more than fifty percent (50%) of the beneficial
interests; (d) a foundation in which any combination of the Eligible Individual
and Persons described in sections 2.23(a) and (b) control management of the
assets; or (e) any other corporation, partnership, limited liability company or
other entity in which any combination of the Eligible Individual and Persons
described in sections 2.23(a) and (b) control more than fifty percent (50%) of
the voting interests.


Section 2.24 Incentive Stock Option means a right to purchase Shares that is
granted to an Eligible Employee pursuant to section 5.1, that is designated by
the Committee to be an Incentive Stock Option and that is intended to satisfy
the requirements of section 422 of the Code.


Section 2.25 Non-Qualified Stock Option means a right to purchase Shares that is
either (a) granted to an Eligible Individual who is not an Eligible Employee or
(b) granted to an Eligible Employee and either (i) is not designated by the
Committee to be an Incentive Stock Option, or (ii) does not satisfy the
requirements of section 422 of the Code.


Section 2.26 Option means either an Incentive Stock Option or a Non-Qualified
Stock Option.


Section 2.27 Option Agreement means a written instrument evidencing an Option
granted under the Plan.


Section 2.28 Option Holder means, at any relevant time with respect to an
Option, the person having the right to exercise the Option.
 
Section 2.29 Parent means any entity, whether or not incorporated, in an
unbroken chain of entities ending with the Company where each entity other than
the first entity in the unbroken chain owns stock or other equity interests in
one of the other entities in the unbroken chain possessing fifty percent (50%)
or more of the combined voting power of all of the other entity’s outstanding
stock or other interests that vote generally in the election of the other
entity’s directors or other governing body.


Section 2.30 Performance Goal means, with respect to any Performance-Based
Restricted Stock Award, the performance goal or performance goal(s) established
pursuant to section 6.3(a), the attainment of which is a condition of vesting of
the Performance-Based Restricted Stock Award.


Section 2.31 Performance Measurement Period means, with respect to any
Performance Goal, the period of time over which attainment of the Performance
Goal is measured.


Section 2.32 Performance-Based Restricted Stock Award means a Restricted Stock
Award to which section 6.3 is applicable.


Section 2.33 Permitted Transferee means, with respect any Recipient, a Family
Member of the Recipient to whom an Option has been transferred in accordance
with section 5.8.


Section 2.34 Person means an individual, a corporation, a partnership, a limited
liability company, an association, a joint-stock company, a trust, an estate, an
unincorporated organization and any other business organization or institution.


Section 2.35 Plan means the Dime Community Bancshares, Inc. 2004 Stock Incentive
Plan, as amended from time to time.


Section 2.36 Recipient means the person to whom an Option or Stock Appreciation
Right is granted or a Restricted Stock Award is made.


Section 2.37 Restricted Stock Award means an award of Shares pursuant to Article
VI.


Section 2.38 Retirement  means: (a) termination of Service with the Employer in
all capacities at or after attaining age 65 or (b) Early Retirement. No
termination of Service shall be deemed a Retirement unless the terminating
individual enters into a retirement agreement with the Employer, in form and
substance satisfactory to the Committee, pursuant to which he agrees to provide
limited transition services to the Employer on a consulting basis and/or abide
by non-competition, confidentiality, non-derogation and non-disturbance
covenants prescribed by the Committee for a fixed period specified by the
Committee not to exceed two years.


Section 2.39 SAR Agreement means a written instrument evidencing a Stock
Appreciation Right granted under the Plan.


Section 2.40 Service means, unless the Committee provides otherwise in an Option
Agreement or SAR Agreement or Restricted Stock Award Notice, service in any
capacity as a common-law employee, consultant or non-employee director to the
Company or a Parent or Subsidiary.


Section 2.41 Share means a share of Common Stock, par value $.01 per share, of
the Dime Community Bancshares, Inc.


Section 2.42 Stock Appreciation Right means the right upon exercise to receive,
in cash or Shares, the amount equal to the excess (if any) of (a) the Fair
Market Value of a Share on the date of exercise over (b) the Exercise Price.


Section 2.43 Subsidiary means any entity, whether or not incorporated, in an
unbroken chain of entities beginning with the Company where each entity other
than the last entity in the unbroken chain owns stock or other equity interests
in one of the other entities in the unbroken chain possessing fifty percent
(50%) or more of the combined voting power of all of the other entity’s
outstanding stock or other interests that vote generally in the election of the
other entity’s directors or other governing body.


Section 2.44 Termination for Cause means one of the following:


(a) for an Eligible Individual who is not an officer or employee of any bank or
savings institution regulated by the Office of Thrift Supervision, termination
of employment with the Employer upon the occurrence of any of the following:


(i) the employee intentionally engages in dishonest conduct in connection with
his performance of services for the Employer resulting in his conviction of or
plea of guilty or nolo contendere to a felony;
 
(ii) the employee is convicted of, or pleads guilty or nolo contendere to, a
felony or any crime involving moral turpitude;
 
(iii) the employee willfully fails or refuses to perform his duties under any
employment or retention agreement and fails to cure such breach within sixty
(60) days following written notice thereof from the Employer;
 
(iv) the employee breaches his fiduciary duties to the Employer for personal
profit; or
 
(v) the employee’s willful breach or violation of any law, rule or regulation
(other than traffic violations or similar offenses), or final cease and desist
order in connection with his performance of services for the Employer;
 
(b) for an Eligible Individual who is an officer or employee of a bank or
savings institution regulated by the Office of Thrift Supervision, termination
of employment for personal dishonesty, incompetence, willful misconduct, breach
of fiduciary duty involving personal profit, intentional failure to perform
stated duties, willful violation of any law, rule or regulation (other than
traffic violations or similar offenses) or final cease and desist order, or for
any reason constituting cause for termination under any written employment
agreement between the Employer and such Eligible Employee, in each case as
measured against standards generally prevailing at the relevant time in the
savings and community banking industry; provided, however, that such individual
shall not be deemed to have been discharged for cause unless and until he shall
have received a written notice of termination from the Board, which notice shall
be given to such individual not later than five (5) business days after the
board of directors of the Employer adopts, and shall be accompanied by, a
resolution duly approved by affirmative vote of a majority of the entire board
of directors of the Employer at a meeting called and held for such purpose
(which meeting shall be held not less than fifteen (15) days nor more than
thirty (30) days after notice to the individual), at which meeting there shall
be a reasonable opportunity for the individual to make oral and written
presentations to the members of the board of directors of the Employer, on his
own behalf, or through a representative, who may be his legal counsel, to refute
the grounds for the proposed determination) finding that in the good faith
opinion of the board of directors of the Employer grounds exist for discharging
the individual for cause;


(c) for an Eligible Individual who is a non-employee director, removal for cause
under the terms of the laws or any law rule or regulation applicable to the
entity upon whose board of directors the individual serves as a non-employee
director.


Section 2.45 Vesting Date means the date on which an Option, Stock Appreciation
Right, Restricted Stock Award, or Shares acquired upon exercise of an Option
cease to be forfeitable upon termination of the Recipient’s Service.


Article III


Available Shares


Section 3.1 Shares Available under the Plan.


Subject to section 9.3, the maximum aggregate number of Shares which may be
issued for Restricted Stock Awards and upon the exercise of Options and Stock
Appreciation Rights shall be 1,496,300 Shares.


Section 3.2 Shares Available for Options.


Subject to section 9.3, the maximum aggregate number of Shares which may be
issued upon exercise of Options shall be 1,496,300 shares, and the maximum
aggregate number of Options which may be granted to any one individual in any
calendar year shall be 250,000 Options.


Section 3.3 Shares Available for Restricted Stock Awards.


Subject to section 9.3, the maximum number of Shares which may be issued as
Restricted Stock Awards under the Plan shall be 374,075 Shares and the maximum
aggregate number of Shares which may be granted as Restricted Stock Awards to
any one individual in any calendar year shall be 60,000 Shares.


Section 3.4 Shares Available for Stock Appreciation Right


Subject to section 9.3, the maximum aggregate number of Shares which may be
issued upon exercise of Stock Appreciation Rights shall be 1,496,300 and the
maximum aggregate number of Stock Appreciation Rights which may be granted under
the Plan and to any one individual in any calendar year shall be 250,000 Stock
Appreciation Rights.


Article IV


Administration


Section 4.1 Committee.


(a) Subject to section 4.1(b), the Plan shall be administered by the members of
the Compensation Committee of Dime Community Bancshares, Inc. who are
Disinterested Board Members. If the Committee consists of fewer than two
Disinterested Board Members, then the Board shall appoint to the Committee such
additional Disinterested Board Members as shall be necessary to provide for a
Committee consisting of at least two Disinterested Board Members.


(b) The Board may, in its discretion, take any action and exercise any power,
privilege or discretion conferred on the Committee under the Plan with the same
force and effect under the Plan as if done or exercised by the Committee.


(c) No member of the Committee on the Board shall participate in any action
taken by such body under the Plan if he or she is personally affected thereby,
unless all members of the Committee or Board, as applicable, are similarly
affected.


Section 4.2 Committee Action.


The Committee shall hold such meetings, and may make such administrative rules
and regulations, as it may deem proper. A majority of the members of the
Committee shall constitute a quorum, and the action of a majority of the members
of the Committee present at a meeting at which a quorum is present, as well as
actions taken pursuant to the unanimous written consent of all of the members of
the Committee without holding a meeting, shall be deemed to be actions of the
Committee. All actions of the Committee shall be final and conclusive and shall
be binding upon the Company and all other interested parties. Any Person dealing
with the Committee shall be fully protected in relying upon any written notice,
instruction, direction or other communication signed by the Secretary of the
Committee and one member of the Committee, by two members of the Committee or by
a representative of the Committee authorized to sign the same in its behalf.


Section 4.3 Committee Responsibilities.


Subject to the terms and conditions of the Plan and such limitations as may be
imposed by the Board, the Committee shall be responsible for the overall
management and administration of the Plan and shall have such authority as shall
be necessary or appropriate in order to carry out its responsibilities,
including, without limitation, the authority:


(a) to interpret and construe the Plan, and to determine all questions that may
arise under the Plan as to eligibility for participation in the Plan, the number
of Shares subject to the Restricted Stock Awards, Stock Appreciation Rights or
Options, if any, to be granted, and the terms and conditions thereof;


(b) with the consent of the Recipient or Beneficiary, as applicable, amend or
modify the terms of any outstanding Option, Stock Appreciation Right or
Restricted Stock Award or accelerate or defer the Vesting Date or Earliest
Exercise Date thereof;


(c) to adopt rules and regulations and to prescribe forms for the operation and
administration of the Plan; and


(d) to take any other action not inconsistent with the provisions of the Plan
that it may deem necessary or appropriate.


All decisions, determinations and other actions of the Committee made or taken
in accordance with the terms of the Plan shall be final and conclusive and
binding upon all parties having an interest therein.


Article V


Stock Options


Section 5.1 Grant of Options.


(a) Subject to the limitations of the Plan, the Committee may, in its
discretion, grant to an Eligible Individual an Option to purchase Shares. An
Option for an Eligible Employee must be designated as either an Incentive Stock
Option or a Non-Qualified Stock Option and, if not designated as either, shall
be a Non-Qualified Stock Option. An Option for an Eligible Individual who is not
an Eligible Employee shall be a Non-Qualified Stock Option.


(b) Any Option granted under this section 5.1 shall be evidenced by a written
agreement which shall:


(i) specify the number of Shares covered by the Option determined in accordance
with section 5.2;


(ii)  specify the Exercise Price, determined in accordance with section 5.3, for
the Shares subject to the Option;


(iii) specify the Earliest Exercise Date and the Exercise Period determined in
accordance with section 5.4;


(iv) specify the Vesting Date determined in accordance with section 5.5;


(v) set forth specifically or incorporate by reference the applicable provisions
of the Plan; and


(vi) contain such other terms and conditions not inconsistent with the Plan as
the Committee may, in its discretion, prescribe with respect to an Option
granted to an Eligible Individual.


Section 5.2 Size of Option.


Subject to section 3.2 and such limitations as the Board may from time to time
impose, the number of Shares as to which an Eligible Individual may be granted
Options shall be determined by the Committee, in its discretion.


Section 5.3 Exercise Price.


The price per Share at which an Option may be exercised shall be determined by
the Committee, in its discretion, provided, however, that the Exercise Price
shall not be less than the Fair Market Value of a Share on the date on which the
Option is granted.


Section 5.4 Exercise Period; Earliest Exercise Date.


(a) Subject to section 5.4(b), the Exercise Period during which an Option may be
exercised shall commence on the Earliest Exercise Date specified by the
Committee in the Option Agreement (or, if no Earliest Exercise Date is specified
in the Option Agreement, on the Vesting Date). It shall expire on the date
specified in the Option Agreement (and in any event no later than the tenth
anniversary of the date of grant) or, if no date is specified, on the earliest
of:


(i) the date and time when the Recipient terminates Service for any reason other
than the Recipient's death, Disability or discharge that is not a Termination
for Cause; and


(ii) the last day of the three-month period that begins on the date and time
when the Recipient terminates Service due to discharge that is not a Termination
for Cause;


(iii)  the last day of the one-year period that begins on the date and time when
the Recipient terminates Service due to the Recipient's death or Disability; and


(iv) the last day of the five-year period commencing on the date on which the
Option was granted.


A Recipient’s termination of Service prior to the Earliest Exercise Date of an
Option shall, unless otherwise provided in the Option Agreement, result in the
Option being canceled without consideration at the close of business on the last
day of Service. An Option that remains unexercised at the close of business on
the last day of the Exercise Period (including but not limited to an Option
whose Earliest Exercise Date has not occurred) shall be canceled without
consideration at the close of business on the last day of the Exercise Period.


(b) Unless otherwise determined by the Committee and specified in the Option
Agreement:


(i) if a Change in Control occurs while an Option is outstanding and on or
before its scheduled expiration date, then for purposes of exercising vested
Options, the date on which the Exercise Period expires shall be extended to the
earliest to occur of: (A) tenth (10th) anniversary of the date the Option was
granted; and (B) the third (3rd) anniversary of the date of the Change in
Control; or any later date determined under section 5.4(b)(ii) or (iii);


(ii) if a Change in Control occurs while an Option is outstanding and on or
before its Earliest Exercise Date, then solely for the purpose of measuring the
Exercise Period (but not for purposes of vesting), the Recipient of the Option
shall be deemed to continue in Service through the applicable Earliest Exercise
Date, and the date on which the Exercise Period expires shall be extended to the
earliest to occur of: (A) the tenth (10th) anniversary of the date the Option
was granted; (B) the third (3rd) anniversary of the date of the Change in
Control; and (C) ninety (90) days after the Earliest Exercise Date; or any later
date determined under section 5.4(b)(i) or (iii);


(iii) if, on the date an Option is otherwise scheduled to expire, the holder of
the Option may not then exercise the Option or sell Shares on a national
securities exchange without violating applicable federal, state or local
securities laws or the terms of a securities trading blackout (including but not
limited to a blackout period established under the Company’s securities trading
policy or a contractual lockup in connection with a securities offering or other
transaction involving the Company), the date on which the Exercise Period
expires shall be extended to the earliest to occur of: (A) the tenth (10th)
anniversary of the date the Option was granted; and (B) ninety (90) days after
the last day of the securities trading blackout; or any later date determined
under section 5.4(b)(i) or (ii); and


(iv) the Earliest Exercise Date (but not the Vesting Date) of any Option
outstanding on the date of the Recipient’s termination of Service due to death
or Disability shall be accelerated to the date of such termination of Service
provided that the Recipient of such Option remained in continuous Service during
the period beginning on the date the Option is granted and ending on the date of
termination of Service.


Section 5.5 Vesting Date.


(a) Subject to section 5.5(b), the Vesting Date for each Option granted under
the Plan shall be the date determined by the Committee and specified in the
Option Agreement. If no provision for vesting is made in the Option Agreement,
the Vesting Date shall be:


(i) the first anniversary of the date of grant, as to 25% of the Shares subject
to the Option as of the date of grant;
 
(ii) the second anniversary of the date of grant, as to an additional 25% of the
Shares subject to the Option as of the date of grant;
 
(iii) the third anniversary of the date of grant, as to an additional 25% of the
Shares subject to the Option as of the date of grant;
 
(iv) the fourth anniversary of the date of grant, as to any remaining balance of
the Shares subject to the Option as of the date of grant;
 
(vi) in the event of the Recipient's termination of Service due to the
Recipient's Death or Disability, the date of termination of Service, as to any
Options otherwise scheduled to vest during the period of six months beginning on
the date of termination.


Failure of a Recipient to remain in continuous Service during the period
beginning on the date an Option is granted and ending on the Option’s Vesting
Date shall result in a cancellation of the Option without consideration at the
earliest date and time at which the Recipient is not in continuous Service.


(b) Except to the extent that an applicable Option Agreement expressly provides
otherwise, each Option granted to an Eligible Employee that is outstanding under
the Plan on the date on which a Change of Control occurs shall, on such date, be
100% vested and exercisable.


Section 5.6 Additional Restrictions on Incentive Stock Options.


An Option granted to an Eligible Employee designated by the Committee to be an
Incentive Stock Option shall be subject to the following provisions:
 
(a) If, for any calendar year, the sum of (i) plus (ii) exceeds $100,000, where
(i) equals the Fair Market Value (determined as of the date of the grant) of
Shares subject to an Option intended to be an Incentive Stock Option which first
become available for purchase during such calendar year, and (ii) equals the
Fair Market Value (determined as of the date of grant) of Shares subject to any
other options intended to be Incentive Stock Options and previously granted to
the same Eligible Employee which first become exercisable in such calendar year,
then that number of Shares optioned which causes the sum of (i) and (ii) to
exceed $100,000 shall be deemed to be Shares optioned pursuant to a
Non-Qualified Stock Option or Non-Qualified Stock Options, with the same terms
as the Option or Options intended to be an Incentive Stock Option;


(b) The Exercise Price of an Incentive Stock Option granted to an Eligible
Employee who, at the time the Option is granted, owns Shares comprising more
than 10% of the total combined voting power of all classes of stock of the
Company shall not be less than 110% of the Fair Market Value of a Share, and if
an Option designated as an Incentive Stock Option shall be granted at an
Exercise Price that does not satisfy this requirement, the designated Exercise
Price shall be observed and the Option shall be treated as a Non-Qualified Stock
Option;


(c) The Exercise Period of an Incentive Stock Option granted to an Eligible
Employee who, at the time the Option is granted, owns Shares comprising more
than 10% of the total combined voting power of all classes of stock of the
Company, shall expire no later than the fifth anniversary of the date on which
the Option was granted, and if an Option designated as an Incentive Stock Option
shall be granted for an Exercise Period that does not satisfy this requirement,
the designated Exercise Period shall be observed and the Option shall be treated
as a Non-Qualified Stock Option;


(d) An Incentive Stock Option that is exercised during its designated Exercise
Period but more than:


(i) three (3) months after the termination of employment with the Company and
all of its Parents and Subsidiaries (other than on account of disability within
the meaning of section 22(e)(3) of the Code or death of the Eligible Employee to
whom it was granted); or


(ii) one (1) year after such individual’s termination of employment with the
Company, a parent or a subsidiary due to disability (within the meaning of
section 22(e)(3) of the Code) or death;


may be exercised in accordance with the terms of the Option but shall at the
time of exercise be treated as a Non-Qualified Stock Option; and


(e) Except with the prior written approval of the Committee, no individual shall
dispose of Shares acquired pursuant to the exercise of an Incentive Stock Option
until after the later of (i) the second anniversary of the date on which the
Incentive Stock Option was granted, or (ii) the first anniversary of the date on
which the Shares were acquired.


Section 5.7 Method of Exercise.


(a) Subject to the limitations of the Plan and the Option Agreement, an Option
Holder may, at any time after the Earliest Exercise Date and during the Exercise
Period, exercise his or her right to purchase all or any part of the Shares to
which the Option relates; provided, however, that the minimum number of Shares
which may be purchased at any time shall be 100, or, if less, the total number
of Shares relating to the Option which remain unpurchased. An Option Holder
shall exercise an Option to purchase Shares by:


(i) giving written notice to the Committee, in such form and manner as the
Committee may prescribe, of his intent to exercise the Option;


(ii) delivering to the Committee full payment, consistent with section 5.7(b),
for the Shares as to which the Option is to be exercised; and


(iii) satisfying such other conditions as may be prescribed in the Option
Agreement.


(b) The Exercise Price of Shares to be purchased upon exercise of any Option
shall be paid in full:


(i) in cash (by certified or bank check or such other instrument as the Company
may accept); or


(ii) if and to the extent permitted by the Committee, in the form of Shares
already owned by the Option holder for a period of more than six (6) months as
of the exercise date and having an aggregate Fair Market Value on the date the
Option is exercised equal to the aggregate Exercise Price to be paid; or


(iii) by a combination thereof.


If permitted by the Committee, payment for any Shares to be purchased upon
exercise of an Option may also be made by delivering a properly executed
exercise notice to the Company, together with a copy of irrevocable instructions
to a broker to deliver promptly to the Company the amount of sale or loan
proceeds to pay the purchase price and applicable tax withholding amounts (if
any), in which event the Shares acquired shall be delivered to the broker
promptly following receipt of payment.


(c) When the requirements of section 5.7(a) and (b) have been satisfied, the
Committee shall take such action as is necessary to cause the issuance of a
stock certificate evidencing the Option holder’s ownership of such Shares. The
Person exercising the Option shall have no right to vote or to receive
dividends, nor have any other rights with respect to the Shares, prior to the
date as of which such Shares are transferred to such Person on the stock
transfer records of the Company, and no adjustments shall be made for any
dividends or other rights for which the record date is prior to the date as of
which such transfer is effected, except as may be required under section 8.3.


Section 5.8 Limitations on Options
(a) An Option by its terms shall not be transferable by any Option Holder,
except that (i) a Recipient may transfer a Non-Qualified Stock Option to the
Recipient’s Family Members during his lifetime; and (b) any Option Holder may
transfer Options remaining unexercised at his death to a Beneficiary or by will
or by the laws of descent and distribution. Any permitted transfer to Family
Members shall be effected by written notice to the Company given in such form
and manner as the Committee may prescribe and shall be recognized only if such
notice is received by the Company prior to the death of the person giving it.
Thereafter, the Permitted Transferee shall have, with respect to such Option,
all of the rights, privileges and obligations which would attach thereunder to
the Recipient except the right to transfer the Option to Family Members. If a
privilege of the Option depends on the life, Service, employment or other status
of the transferor, such privilege of the Option for the transferee shall
continue to depend on the life, Service, employment or other status of the
transferor. The Committee shall have full and exclusive authority to interpret
and apply the provisions of this Plan to transferees to the extent not
specifically described herein.


(b) The Company’s obligation to deliver Shares with respect to an Option shall,
if the Committee so requests, be conditioned upon the receipt of a
representation as to the investment intention of the Option holder to whom such
Shares are to be delivered, in such form as the Committee shall determine to be
necessary or advisable to comply with the provisions of applicable federal,
state or local law. It may be provided that any such representation shall become
inoperative upon a registration of the Shares or upon the occurrence of any
other event eliminating the necessity of such representation. The Company shall
not be required to deliver any Shares under the Plan prior to (i) the admission
of such Shares to listing on any stock exchange on which Shares may then be
listed, or (ii) the completion of such registration or other qualification under
any state or federal law, rule or regulation as the Committee shall determine to
be necessary or advisable.


(c) An Option holder may designate a Beneficiary to receive any Options that may
be exercised after his death. Such designation (and any change or revocation of
such designation) shall be made in writing in the form and manner prescribed by
the Committee. In the event that the designated Beneficiary dies prior to the
Option holder, or in the event that no Beneficiary has been designated, any
Options that may be exercised following the Option holder’s death shall be
transferred to the executor or administrator of the Option holder’s estate, or
if no such executor or administrator is appointed within such time as the
Committee, in its sole discretion, shall deem reasonable, to such one or more of
the spouse and descendants and blood relatives of such deceased person as the
Committee may select. If the Option holder and his Beneficiary shall die in
circumstances that cause the Committee, in its discretion, to be uncertain which
shall have been the first to die, the Option holder shall be deemed to have
survived the beneficiary.


Article VI


Restricted Stock Awards


Section 6.1 In General.


(a) Each Restricted Stock Award shall be evidenced by an Award Notice issued by
the Committee to the Eligible Individual, which notice shall:


(i) specify the number of Shares covered by the Restricted Stock Award;


(ii) specify the amount (if any) which the Recipient shall be required to pay to
the Company in consideration for the issuance of such Shares (which shall in no
event be less than the minimum amount required for such Shares to be validly
issued, fully paid and nonassessable under applicable law);


(iii) specify whether the Restricted Stock Award is a Performance-Based Award
and, if it is, the applicable Performance Goal or Performance Goals;


(iv) specify whether the Restricted Stock Award is a Career Service Award; and 
 
(iv) specify the date of grant of the Restricted Stock Award; and


(v) specify the Vesting Date for the Restricted Stock Award;


and contain such other terms and conditions not inconsistent with the Plan as
the Committee may, in its discretion, prescribe.


(b) All Restricted Stock Awards shall be in the form of issued and outstanding
Shares that shall be either:


(i) registered in the name of the Committee or other trustee or custodian for
the benefit of the Recipient and held by the Committee pending the vesting or
forfeiture of the Restricted Stock Award;


(ii) registered in the name of Recipient and held by the Committee, together
with a stock power executed by the Recipient in favor of the Committee, pending
the vesting or forfeiture of the Restricted Stock Award; or


(iii) registered in the name of and delivered to the Recipient.


In any event, the certificates evidencing the Shares shall at all times prior to
the applicable Vesting date bear the following legend:


The Common Stock evidenced hereby is subject to the terms of Restricted Stock
Award Notice between Dime Community Bancshares, Inc. and [Name of Recipient]
dated [Date] made pursuant to the terms of the Dime Community Bancshares, Inc.
2004 Omnibus Stock Incentive Plan, copies of which are on file at the executive
offices of Dime Community Bancshares, Inc., and may not be sold, encumbered,
hypothecated or otherwise transferred except in accordance with the terms of
such Plan and Agreement.


or such other restrictive legend as the Committee, in its discretion, may
specify.


(c) An Award by its terms shall not be transferable by the Eligible Individual
other than by will or by the laws of descent and distribution, and the Shares
granted pursuant to such Award shall be distributable, during the lifetime of
the Recipient, only to the Recipient.


Section 6.2 Vesting Date.


(a) The Vesting Date for each Restricted Stock Award that is not a Career
Service Award shall be determined by the Committee and specified in the Award
Notice and, if no date is specified in the Award Notice, shall be the first
anniversary of the date of grant as to 25% of the Shares; the second anniversary
of the date of grant as to an additional 25% of the Shares; the third
anniversary of the date of grant as to an additional 25% of the Shares; and the
fourth anniversary of the date of grant as to the remaining balance of the
Shares.


(b) Unless otherwise determined by the Committee and specified in the Award
Notice for a Restricted Stock Award that is not a Career Service Award:


(i) if the Recipient of a Restricted Stock Award terminates Service prior to the
Vesting Date for any reason other than death or Disability, any unvested Shares
shall be forfeited without consideration (other than a refund to the Recipient
of an amount equal to the lesser of the amount (if any) paid by the Recipient
for the Shares being forfeited upon their issuance and the Fair Market Value of
such Shares on the date of forfeiture);


(ii) if the Recipient of a Restricted Stock Award terminates Service prior to
the Vesting Date on account of death or Disability, any unvested Shares that
were scheduled to vest during the six-month period beginning on the date of
termination shall become vested on the date of termination of Service; and


(iii) if a Change in Control occurs prior to the Vesting Date of a Restricted
Stock Award that is outstanding on the date of the Change in Control, the
Vesting Date shall be accelerated to the date of the Change in Control.


Section 6.3 Performance Based Restricted Stock Awards.


(a) At the time it grants a Performance-Based Restricted Stock Award, the
Committee shall establish one or more Performance Goals, the attainment of which
shall be a condition of the Recipient’s right to retain the related Shares. The
Performance Goals shall be selected from among the following:


(i)
Earnings per common share
(ii)
Net income
(iii)
Return on average equity
(iv)
Return on average assets
(v)
Core earnings
(vi)
Stock price
(vii)
Strategic business objectives, consisting of one or more objectives
based upon satisfying specified cost targets, business expansion goals,
and goals relating to acquisitions or divestitures
(viii)
Operating income
(ix)
Operating efficiency ratio
(x)
Net interest spread
(xi)
Loan production volumes
(xii)
Non-performing loans
(xiii)
Cash flow
(xiv)
Total shareholder return
(xv)
Net revenue
(xvi)
Gross revenue
(xvii)
Operating expense
(xviii)
Fee income
(xix)
Deposit growth
(xx)
Any other performance criteria established by the Administrative Committee
(xxi)
Any combination of (i) through (xx) above



Performance Goals may be established on the basis of reported earnings or cash
earnings, and consolidated results or individual business units and may, in the
discretion of the Committee, include or exclude extraordinary items and/or the
results of discontinued operations. Each Performance Goal may be expressed on an
absolute and/or relative basis, may be based on or otherwise employ comparisons
based on internal targets, the past performance of the Company (or individual
business units) and/or the past or current performance of other companies.


(b) At the time it grants a Performance-Based Restricted Stock Award, the
Committee shall establish a Performance Measurement Period for each Performance
Goal. The Performance Measurement Period shall be the period over which the
Performance Goal is measured and its attainment is determined. If the Committee
establishes a Performance Goal but fails to specify a Performance Measurement
Period, the Performance Measurement Period shall be:


(i) if the Performance-Based Restricted Stock Award is granted during the first
nine months of the Company’s fiscal year, the three-fiscal year period of the
Company that begins with the fiscal year in which the Performance-Based
Restricted Stock Award is granted; and


(ii) in all other cases, the period of twelve (12) consecutive fiscal quarters
of the Company that begins with the fiscal quarter in which the
Performance-Based Restricted Stock Award is granted.


(c) As promptly as practicable following the end of each Performance Measurement
Period, the Committee shall determine, on the basis of such evidence as it deems
appropriate, whether the Performance Goals for such Performance Measurement
Period have been attained and, if they have been attained, shall certify such
fact in writing.


(d) If the Performance Goals for a Performance-Based Restricted Stock Award have
been attained and certified, the Committee shall either:


(i) if the relevant Vesting Date has occurred, cause the ownership of the Shares
subject to such Restricted Stock Award, together with all dividends and other
distributions with respect thereto that have been accumulated, to be transferred
on the stock transfer records of the Company, free of any restrictive legend
other than as may be required by applicable law, to the Recipient of the
Restricted Stock Award; or


(ii) in all other cases, continue the Shares in their current status pending the
occurrence of the relevant Vesting Date or forfeiture of the Shares.


If any one or more of the relevant Performance Goals have not been attained, all
of the Shares subject to such Restricted Stock Award shall be forfeited without
a consideration (other than a refund to the Recipient or his estate of an amount
equal to the lesser of the amount (if any) paid by the Recipient for the Shares
being forfeited upon their issuance and the Fair Market Value of such Shares on
the date of forfeiture).


(e) If the Performance Goals for any Performance Measurement Period shall have
been affected by special factors (including material changes in accounting
policies or practices, material acquisitions or dispositions of property, or
other unusual items) that in the Committee’s judgment should or should not be
taken into account, in whole or in part, in the equitable administration of the
Plan, the Committee may, for any purpose of the Plan, adjust such Performance
Goals and make payments accordingly under the Plan; provided, however, that any
adjustments made in accordance with or for the purposes of this section 6.3(e)
shall be disregarded for purposes of calculating the Performance Goals for a
Performance-Based Restricted Stock Award to a Covered Employee if and to the
extent that such adjustments would have the effect of increasing the amount of a
the Restricted Stock Award to such Covered Employee.


(f) If provided by the Committee when a Performance-Based Restricted Stock Award
is granted, to the extent that the relevant Performance Goals are achieved prior
to the end of the Performance Measurement Period and certified by the Committee,
vested a Performance-Based Restricted Stock Award may be paid at any time
following such certification.


Section 6.4 Career Service Awards.


The Vesting Date of a Restricted Stock Award that is designated a Career Service
Award shall be:


(a) the date of the Retirement, death or Disability of the Recipient; and
 
(b) the fifth anniversary of the date of grant of the Restricted Stock Award or
occurrence of such later date as the Committee may determine and specify in the
Award Notice
 
in each case while the Recipient is in the Service of the Employer. If the
Vesting Date is prior to the Recipient's 65th birthday (or any later date
specified in accordance with section 6.4(b)), the number of Shares subject to
the Career Service Award that become vested on the Vesting Date shall be equal
to the product (rounded to the nearest whole Share) of (a) the number of Shares
subject to the Career Service Award multiplied by (b) a fraction, the numerator
of which is the number of calendar months that begin during the period beginning
on the date of grant and ending on the Vesting Date and the denominator of which
is the number of calendar months that begin during the period beginning on the
date of grant and ending on the Recipient's 65th birthday (or later date
specified in accordance with section 6.4(b)). If a Recipient terminates Service
in all capacities with all Employers prior to the Vesting Date for a Career
Service Award, and to the extent that the relevant Vesting Date for a Career
Service Award is prior to the Recipient's 65th birthday (or any later date
specified in accordance with section 6.4(b)), any Shares subject to the Career
Service Award that are not vested shall be forfeited. Any Shares that become
vested due to Retirement shall be further subject to forfeiture if and to the
extent provided in any retirement agreement between the Recipient and the
Employer.


Section 6.5 Dividend Rights.


Unless the Committee determines otherwise with respect to any Restricted Stock
Award and specifies such determination in the relevant Award Notice, any
dividends or distributions declared and paid with respect to Shares subject to
the Restricted Stock Award, whether or not in cash, shall be held and
accumulated (with investment earnings or losses) pending vesting at the same
time and subject to the same terms and conditions as the underlying Shares and,
pending vesting, shall be reinvested in additional Shares .


Section 6.6 Voting Rights.


Unless the Committee determines otherwise with respect to any Restricted Stock
Award and specifies such determination in the relevant Award Notice, voting
rights appurtenant to the Shares subject to the Restricted Stock Award, shall be
exercised by the Committee in its discretion.


Section 6.7 Tender Offers.


Each Recipient to whom a Restricted Stock Award is outstanding shall have the
right to respond, or to direct the response, with respect to the related Shares,
to any tender offer, exchange offer or other offer made to the holders of
Shares. Such a direction for any such Shares shall be given by proxy or ballot
(if the Recipient is the beneficial owner of the Shares for voting purposes) or
by completing and filing, with the inspector of elections, the Trustee or such
other person who shall be independent of the Company as the Committee shall
designate in the direction (if the Recipient is not such a beneficial owner), a
written direction in the form and manner prescribed by the Committee. If no such
direction is given, then the Shares shall not be tendered.


Section 6.8 Designation of Beneficiary.


An Eligible Individual who has received a Restricted Stock Award may designate a
Beneficiary to receive any unvested Shares that become vested on the date of his
death. Such designation (and any change or revocation of such designation) shall
be made in writing in the form and manner prescribed by the Committee. In the
event that the Beneficiary designated by an Eligible Individual dies prior to
the Eligible Individual, or in the event that no Beneficiary has been
designated, any vested Shares that become available for distribution on the
Eligible Individual’s death shall be paid to the executor or administrator of
the Eligible Individual’s estate, or if no such executor or administrator is
appointed within such time as the Committee, in its sole discretion, shall deem
reasonable, to such one or more of the spouse and descendants and blood
relatives of such deceased person as the Committee may select.


Section 6.9 Manner of Distribution of Awards.


The Company’s obligation to deliver Shares with respect to a Restricted Stock
Award shall, if the Committee so requests, be conditioned upon the receipt of a
representation as to the investment intention of the Eligible Individual or
Beneficiary to whom such Shares are to be delivered, in such form as the
Committee shall determine to be necessary or advisable to comply with the
provisions of applicable federal, state or local law. It may be provided that
any such representation shall become inoperative upon a registration of the
Shares or upon the occurrence of any other event eliminating the necessity of
such representation. The Company shall not be required to deliver any Shares
under the Plan prior to (i) the admission of such Shares to listing on any stock
exchange on which Shares may then be listed, or (ii) the completion of such
registration or other qualification under any state or federal law, rule or
regulation as the Committee shall determine to be necessary or advisable.


Section 6.10 Taxes.


The Company or the Committee shall have the right to require any person entitled
to receive Shares pursuant to a Restricted Stock Award to pay the amount of any
tax which is required to be withheld with respect to such Shares, or, in lieu
thereof, to retain, or to sell without notice, a sufficient number of Shares to
cover the amount required to be withheld.


Article VII


Stock Appreciation Rights


Section 7.1 Grant of Stock Appreciation Rights.


(a) Subject to the limitations of the Plan, the Committee may, in its
discretion, grant to an Eligible Individual a Stock Appreciation Right. A Stock
Appreciation Right must be designated as either a tandem Stock Appreciation
Right or a stand-alone Stock Appreciation Right and, if not so designated, shall
be deemed to be a stand-alone Stock Appreciation Right. A tandem Stock
Appreciation Right may only be granted at the same time as the Option to which
it relates.


(b) Any Stock Appreciation Right granted under this section 7.1 shall be
evidenced by a written agreement which shall:


(i) in the case of a tandem Stock Appreciation Right, relate to the same number
of Shares; be settled only in Shares; have the same Exercise Price, Exercise
Period, Vesting Date and other terms and conditions as the Option to which it
relates and provide that the exercise of the related Option shall be deemed to
cancel the Stock Appreciation Right for a like number of Shares and that the
exercise of the Stock Appreciation Right shall be deemed to cancel the related
Option for a like number of Shares;


(ii) in the case of a stand-alone Stock Appreciation Right:


(A)  specify the number of Shares covered by the Stock Appreciation Right;


(B) specify the Exercise Price, determined in accordance with section 7.3;


(C) specify the Earliest Exercise Date and the Exercise Period;


(D) specify the Vesting Date;


(E) specify whether the Stock Appreciation will be settled in cash or in Shares;


(F) set forth specifically or incorporate by reference the applicable provisions
of the Plan; and


(G) contain such other terms and conditions not inconsistent with the Plan as
the Committee may, in its discretion, prescribe with respect to an Stock
Appreciation Right granted to an Eligible Individual.


Section 7.2 Size of Stock Appreciation Right.


Subject to section 3.4 and such limitations as the Board may from time to time
impose, the number of Shares as to which an Eligible Individual may be granted
stand-alone Stock Appreciation Rights shall be determined by the Committee, in
its discretion; provided, however, that a tandem Stock Appreciation Right shall
be granted for a number of Shares no greater than the number of Shares subject
to the related Option.


Section 7.3 Exercise Price.


The price per Share at which a stand-alone Stock Appreciation Right may be
exercised shall be determined by the Committee, in its discretion, provided,
however, that the Exercise Price shall not be less than the Fair Market Value of
a Share on the date on which the Option is granted.


Section 7.4 Exercise Period.


(a) Subject to section 7.4(b), the Exercise Period during which a stand-alone
Stock Appreciation Right may be exercised shall commence on the Vesting Date and
shall expire on the date specified in the SAR Agreement (and in any event no
later than the tenth anniversary of the date of grant) or, if no date is
specified, on the earliest of:
(i) the date and time when the Recipient terminates Service for any reason; and
(ii) the last day of the five-year period commencing on the date on which the
Option was granted.
A Recipient’s termination of Service prior to the Vesting Date of a Stock
Appreciation Right shall, unless otherwise provided in the SAR Agreement, result
in the Stock Appreciation Right being canceled without consideration at the
close of business on the last day of Service. A Stock Appreciation Right that is
vested and remains unexercised at the close of business on the last day of the
Exercise Period shall be deemed automatically exercised on such date.


Section 7.5 Vesting Date.


(a) Subject to section 7.5(b), the Vesting Date for each stand-alone Stock
Appreciation Right granted under the Plan shall be the date determined by the
Committee and specified in the SAR Agreement or, if no provision for vesting is
made in the SAR Agreement, the Vesting Date shall be:


(i) the first anniversary of the date of grant, as to 25% of the Shares subject
to the Stock Appreciation Right as of the date of grant;
 
(ii) the second anniversary of the date of grant, as to an additional 25% of the
Shares subject to the Stock Appreciation Right as of the date of grant;
 
(iii) the third anniversary of the date of grant, as to an additional 25% of the
Shares subject to the Stock Appreciation Right as of the date of grant;
 
(iv)  the fourth anniversary of the date of grant, as to any remaining balance
of the Shares subject to the Stock Appreciation Right as of the date of grant;
 
(v) in the event of the Recipient's termination of Service due to the
Recipient's Death or Disability, the date of termination of Service, as to any
Stock Appreciation Rights otherwise scheduled to vest during the period of six
months beginning on the date of termination.
 
Failure of a Recipient to remain in continuous Service during the period
beginning on the date a Stock Appreciation Right is granted and ending on the
Stock Appreciation Right’s Vesting Date shall result in a cancellation of the
Stock Appreciation Right without consideration at the earliest date and time at
which the Recipient is not in continuous Service.


(b) Except to the extent that an applicable SAR Agreement expressly provides
otherwise, each Stock Appreciation Right that is outstanding under the Plan on
the date on which a Change of Control occurs shall, on such date, be 100% vested
and exercisable.


Section 7.6 Method of Exercise.


(a) Subject to the limitations of the Plan and the SAR Agreement, a Recipient
may, at any time after the Vesting Date and during the Exercise Period, exercise
his or her Stock Appreciation Right as to all or any part of the Shares to which
the Stock Appreciation Right relates; provided, however, that the minimum number
of Shares as to which a Stock Appreciation Right may be exercised shall be 100,
or, if less, the total number of Shares relating to the Stock Appreciation Right
which remain unexercised. A Recipient shall exercise a Stock Appreciation Right
by:
(i) giving written notice to the Committee, in such form and manner as the
Committee may prescribe, of his intent to exercise the Stock Appreciation Right;
and
(ii) satisfying such other conditions as may be prescribed in the SAR Agreement.
Any stand-alone Stock Appreciation Rights that are vested and remain unexercised
at the expiration date of the relevant Exercise Period shall be deemed
automatically exercised on such date without the requirement of notice or any
other action on the part of the Recipient.


(b) When the requirements of section 7.6(a) have been satisfied, the Committee
shall take such action as is necessary to cause the remittance to the Recipient
(or, in the event of his death, his Beneficiary) of a payment in an amount per
Share equal to the excess (if any) of (i) the Fair Market Value of a Share on
the date of exercise over (ii) the Exercise Price per Share, or, if applicable
Shares with an aggregate Fair Market Value of a like amount.


Section 7.7 Beneficiaries.


The Recipient of a stand-alone Stock Appreciation Right may designate a
Beneficiary to receive any payment in respect of outstanding stand-alone Stock
Appreciation Rights that may be made after his death. Such designation (and any
change or revocation of such designation) shall be made in writing in the form
and manner prescribed by the Committee. In the event that the designated
Beneficiary dies prior to the Recipient, or in the event that no Beneficiary has
been designated, the executor or administrator of the Recipient's estate, or if
no such executor or administrator is appointed within such time as the
Committee, in its sole discretion, shall deem reasonable, such one or more of
the spouse and descendants and blood relatives of such deceased person as the
Committee may select, shall be deemed the Beneficiary. If the Recipient and his
Beneficiary shall die in circumstances that cause the Committee, in its
discretion, to be uncertain which shall have been the first to die, the
Recipient shall be deemed to have survived the beneficiary.


Article VIII


Special Tax Provisions


Section 8.1 Tax Withholding Rights.


The Company shall have the right to deduct from all amounts paid by the Company
in cash with respect to an Option or Stock Appreciation Right under the Plan any
taxes required by law to be withheld with respect to such Option or Stock
Appreciation Right. Where any Person is entitled to receive Shares, the Company
shall have the right to require such Person to pay to the Company the amount of
any tax which the Company is required to withhold with respect to such Shares,
or, in lieu thereof, to retain, or to sell without notice, a sufficient number
of Shares to cover the minimum amount required to be withheld. To the extent
determined by the Committee and specified in the Option Agreement, an Option
Holder shall have the right to direct the Company to satisfy the minimum
required federal, state and local tax withholding by reducing the number of
Shares subject to the Option (without issuance of such Shares to the Option
holder) by a number equal to the quotient of (a) the total minimum amount of
required tax withholding divided by (b) the excess of the Fair Market Value of a
Share on the Option Exercise Date over the Option Exercise Price per Share.


Section 8.2 Code Section 83(b) Elections.


If and to the extent permitted by the Committee and specified in an Option
Agreement for a Non-Qualified Stock Option or a Restricted Stock Award Agreement
for a Restricted Stock Award other than a Performance-Based Restricted Stock
Award, a Recipient may be permitted or required to make an election under
section 83(b) of the Code to include the compensation related thereto in income
for federal income tax purposes at the time of issuance of the Shares to such
Recipient instead of at a subsequent Vesting Date. In such event, the Shares
issued prior to their Vesting Date shall be issued in certificated form only,
and the certificates therefor shall bear the legend set forth in section 6.1(b)
or such other restrictive legend as the Committee, in its discretion, may
specify. In the event of the Recipient’s termination of Service prior to the
relevant Vesting Date or forfeiture of the Shares for any other reason, the
Recipient shall be required to return all forfeited Shares to the Company
without consideration therefor (other than a refund to the Recipient or his
estate of an amount equal to the lesser of the amount paid by the Recipient for
the Shares upon their issuance or the Fair Market Value of the Shares on the
date of forfeiture).


Section 8.3 Election to Defer Income Tax Liability Pursuant to Deferred
Compensation Program.


To the extent permitted by the Committee, the Recipient of a Non-Qualified Stock
Option, Stock Appreciation Right or Restricted Stock Award may elect to defer
the income tax liability associated therewith pursuant to the terms of a
non-qualified deferred compensation plan in which the Recipient is eligible to
participate.


Article IX


Amendment and Termination


Section 9.1 Termination.


The Board may suspend or terminate the Plan in whole or in part at any time
prior to the tenth anniversary of the Effective Date by giving written notice of
such suspension or termination to the Committee. Unless sooner terminated, the
Plan shall terminate automatically on the day preceding the tenth anniversary of
the Effective Date. In the event of any suspension or termination of the Plan,
all Options, Stock Appreciation Rights and Restricted Stock Awards theretofore
granted under the Plan that are outstanding on the date of such suspension or
termination of the Plan shall remain outstanding and exercisable for the period
and on the terms and conditions set forth in the Option and Stock Appreciation
Right agreements and the Award Notices evidencing such Options, Stock
Appreciation Rights and Restricted Stock Awards.


Section 9.2 Amendment.


The Board may amend or revise the Plan in whole or in part at any time;
provided, however, that, to the extent required to comply with section 162(m) of
the Code or the corporate governance standards imposed under the listing
requirements imposed by any national securities exchange on which the Company
lists or seeks to list Shares, no such amendment or revision shall be effective
if it amends a material term of the Plan unless approved by the holders of a
majority of the votes cast on a proposal to approve such amendment or revision.


Section 9.3 Adjustments in the Event of Business Reorganization.


(a) In the event any recapitalization, forward or reverse split, reorganization,
merger, consolidation, spin-off, combination, repurchase, or exchange of Shares
or other securities, stock dividend or other special and nonrecurring dividend
or distribution (whether in the form of cash, securities or other property),
liquidation, dissolution, or other similar corporate transaction or event,
affects the Shares such that an adjustment is appropriate in order to prevent
dilution or enlargement of the rights of Recipients under the Plan, then the
Committee shall, in such manner as it may deem equitable, adjust any or all of
(i) the number and kind of securities deemed to be available thereafter for
grants of Options, Stock Appreciation Rights and Restricted Stock Awards in the
aggregate to all Eligible Individuals and individually to any one Eligible
Individual, (ii) the number and kind of securities that may be delivered or
deliverable in respect of outstanding Options, Stock Appreciation Rights and
Restricted Stock Awards, and (iii) the Exercise Price of Options and Stock
Appreciation Rights. In addition, the Committee is authorized to make
adjustments in the terms and conditions of, and the criteria included in,
Options, Stock Appreciation Rights or Restricted Stock Awards (including,
without limitation, cancellation of Options, Stock Appreciation Rights and
Restricted Stock Awards in exchange for the in-the-money value, if any, of the
vested portion thereof, or substitution of Options, Stock Appreciation Rights or
Restricted Stock Awards using stock of a successor or other entity) in
recognition of unusual or nonrecurring events (including, without limitation,
events described in the preceding sentence) affecting the Company or any Parent
or Subsidiary or the financial statements of the Company or any Parent or
Subsidiary, or in response to changes in applicable laws, regulations, or
account principles; provided, however, that any such adjustment to an Option,
Stock Appreciation Right or Performance-Based Restricted Stock Award granted to
a Recipient who is a Covered Employee shall conform to the requirements of
section 162(m) of the Code and the regulations thereunder then in effect.


(b) In the event of any merger, consolidation, or other business reorganization
(including but not limited to a Change in Control) in which the Company is not
the surviving entity, any Options or Stock Appreciation Rights granted under the
Plan which remain outstanding shall be converted into options to purchase voting
common equity securities of the business entity which survives such merger,
consolidation or other business reorganization or stock appreciation rights
having substantially the same terms and conditions as the outstanding Options
under this Plan and reflecting the same economic benefit (as measured by the
difference between the aggregate exercise price and the value exchanged for
outstanding Shares in such merger, consolidation or other business
reorganization), all as determined by the Committee prior to the consummation of
such merger; provided, however, that the Committee may, at any time prior to the
consummation of such merger, consolidation or other business reorganization,
direct that all, but not less than all, outstanding Options and Stock
Appreciation Rights be canceled as of the effective date of such merger,
consolidation or other business reorganization in exchange for a cash payment
per Share equal to the excess (if any) of the value exchanged for an outstanding
Share in such merger, consolidation or other business reorganization over the
Exercise Price of the Option or Stock Appreciation Right being canceled.


(c) In the event of any merger, consolidation, or other business reorganization
(including but not limited to a Change in Control) in which the Company is not
the surviving entity, any Restricted Stock Award shall be adjusted by allocating
to the Recipient the amount of money, stock, securities or other property to be
received by the other shareholders of record, and such money, stock, securities
or other property shall be subject to the same terms and conditions of the
Restricted Stock Award that applied to the Shares for which it has been
exchanged.


Article X


Miscellaneous


Section 10.1 Status as an Employee Benefit Plan.


This Plan is not intended to satisfy the requirements for qualification under
section 401(a) of the Code or to satisfy the definitional requirements for an
"employee benefit plan" under section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended. It is intended to be a non-qualified incentive
compensation program that is exempt from the regulatory requirements of the
Employee Retirement Income Security Act of 1974, as amended. The Plan shall be
construed and administered so as to effectuate this intent.


Section 10.2 No Right to Continued Employment.


Neither the establishment of the Plan nor any provisions of the Plan nor any
action of the Board or the Committee with respect to the Plan shall be held or
construed to confer upon any Eligible Individual any right to a continuation of
his or her position as a director or employee of the Company. The Employers
reserve the right to remove any participating member of the Board or dismiss any
Eligible Employee or otherwise deal with any Eligible Individual to the same
extent as though the Plan had not been adopted.


Section 10.3 Construction of Language.


Whenever appropriate in the Plan, words used in the singular may be read in the
plural, words used in the plural may be read in the singular, and words
importing the masculine gender may be read as referring equally to the feminine
or the neuter. Any reference to an Article or section number shall refer to an
Article or section of this Plan unless otherwise indicated.


Section 10.4 Governing Law.


The Plan shall be construed, administered and enforced according to the laws of
the State of New York without giving effect to the conflict of laws principles
thereof, except to the extent that such laws are preempted by federal law. The
federal and state courts located in the County of New York shall have exclusive
jurisdiction over any claim, action, complaint or lawsuit brought under the
terms of the Plan. By accepting any Restricted Stock Award, SAtock Appreciation
Right or Option granted under this Plan, the Eligible Individual, and any other
person claiming any rights under the Plan, agrees to submit himself, and any
such legal action as he shall bring under the Plan, to the sole jurisdiction of
such courts for the adjudication and resolution of any such disputes.


Section 10.5 Headings.


The headings of Articles and sections are included solely for convenience of
reference. If there is any conflict between such headings and the text of the
Plan, the text shall control.


Section 10.6 Non-Alienation of Benefits.


The right to receive a benefit under the Plan shall not be subject in any manner
to anticipation, alienation or assignment, nor shall such right be liable for or
subject to debts, contracts, liabilities, engagements or torts.


Section 10.7 Notices.


Any communication required or permitted to be given under the Plan, including
any notice, direction, designation, comment, instruction, objection or waiver,
shall be in writing and shall be deemed to have been given at such time as it is
delivered personally or five (5) days after mailing if mailed, postage prepaid,
by registered or certified mail, return receipt requested, addressed to such
party at the address listed below, or at such other address as one such party
may by written notice specify to the other party:


(a) If to the Committee:


Dime Community Bancshares, Inc.
c/o The Dime Savings Bank of Williamsburgh
209 Havemeyer Street
Brooklyn, New York 11211


Attention: Corporate Secretary


(b) If to a Recipient, Beneficiary or Option Holder, to the Recipient’s,
Beneficiary's or Option Holder's address as shown in the Employer’s records.


Section 10.8 Approval of Shareholders.


The Plan shall be subject to approval by the Company’s shareholders within
twelve (12) months before or after the Effective Date. Any Option, Stock
Appreciation Rightt or Restricted Stock Award granted prior to the date such
approval is obtained shall be granted contingent on such approval and shall be
void ab initio in the event such approval is not obtained. No Performance-Based
Restricted Stock Awards shall be granted after the fifth (5th) anniversary of
the Effective Date unless, prior to such date, the listing of permissible
Performance Goals set forth in section 6.3 shall have been re-approved by the
stockholders of the Company in the manner required by section 162(m) of the Code
and the regulations thereunder.


